 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOA
RD 642 O.G.S. Technologies,
 Inc.
 and
 United Aut
omobile, 
Aerospace & Agricultural Implement Workers 
of America, Local 
376, AFL
ŒCIO
.  Cases
 34ŒCAŒ9336 and 34
ŒCAŒ9458 February 
11, 201
1 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER 
 AND 
HAYES
 On August 
23, 2006
, Administrative Law Judge 
Clifford Anderson issued the attached decision.  The 
Respondent filed exceptions and a supporting brief, and 
the General Counsel filed an answering brief. 
 The National Labor Rel
ations Board has delegated its 
authority in t
his proceeding to a three
-member panel. 
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge
™s rulings, findings,
1 and conclusions; to 
modify his remedy consistent with our recent d
ecision 
regarding compound interest on backpay awards;
2 and to 
adopt the recommended Order as mod
ified and set forth 
in full below.
3  1 On May 
31, 2006
, the Board set aside Administrative Law Judge 
Howard Edelman™s prior d
ecision in this case and remanded the case to 
Chief Administra
tive Law Judge Giannasi for reassignment.  
O.G.S.
 Technologies, 
347 NLRB 299
 (2006). T
he Board i
nstructed the new 
judge to rely on Judge Edelman™s demeanor
-based credibility determ
i-nations in deciding the case, unless they were inconsi
stent with the 
weight
 of the ev
idence. 
 Pursuant to our instruction, Judge Anderson has found it a
ppropriate 
to rely on each of Judge Edelman™s demeanor
-based credibility findings 
and, in each instance, has provided a detailed discussion of why he 
found these findings to be co
nsistent with the weight of the evidence.  
The Respondent
 has excepted to Judge Anderson™s r
eliance on some of 
these credibility findings.  We have car
efully examined the record and 
find no basis for reversing Judge Anderson™s decision to rely on these 

cre
dibility fin
dings. See 
Standard Dry Wall Products, 
91 NLRB 544 
(1950),
 enfd. 
188 F.2d 362 (3d
 Cir. 
1951).  All
 references to the judge 
in this case are to Judge Anderson, unless otherwise ind
icated.
 The Respondent argues that allegations that it unlawfully
 subco
n-
tracted the die engineers™ work, laid off Petroraio, and eliminated the 

die engineers™ position are time barred under Sec. 10(b) of the Act. 
However, the Union filed charges concerning the unlawful subcontrac
t-ing and layoff approximately 10 days aft
er those actions alle
gedly 
occurred, clearly within the 10(b) period. As to the elimination of the 
die eng
ineer™s position, the record shows that the Union did not learn 
about it until the trial. At that time, the General Counsel timely amen
d-
ed the co
mplai
nt. Thus, the Respondent™s 10(b) defenses are meritless.
 2 We shall add a make
-whole remedy for employee Rich Carey to 
compensate him for any losses caused by the Respondent™s un
ilateral 
changes to his duties and position.  In accordance with our decision 
in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010), we modify the 
judge™s remedy by requiring that backpay and other monetary awards 

shall be paid with interest compounded on a daily basis.
 3 We shall modify the judge
™s recommended Order to provide for th
e posting of the notice in accord with 
J. Picini Flooring
, 356 NLRB 
11
 (2010).
  For the reasons stated in his dissenting opinion in 
J. Picini 
This case arose following the purchase of the Wate
r-bury Button Company (Waterbury) by Respondent 
O.G.S. Technologies, Inc.
 (OGS).  The primary issues 
are whether the judge correctly found that OGS, conce
d-
edly a succe
ssor employer, 
violated Section 8(a)(5) and 
(1)
 of the Act 
by: (1)
 excluding the newly created die 
engineers classification from the existing co
llective
-bargainin
g unit; and (2) unilaterally subcontracting to 

other firms the work of cutting dies performed 
by its die 
engineers, eliminating the die engineer classification, and 

laying off one of the two employees holding that position 

while changing the duties of the 
other.  As more fully 
explained below, we agree with the judge. 
 I. FACTUAL BACKGROUND
 On January 21, 2000,
4 OGS purchased the assets of 
Waterbury, a manufacturer and wholesale seller of brass 

buttons.  
OGS
 significantly reorganized the work
 force:  
it red
uced the number of employees in the produ
ction
-and
-maintenance (p&m) unit from 45 to 22, and reduced 
the number of p&m classifications from 49 to 
9.  On 
January 24, it began operations with 20 unit employees, 
19 of whom were former Waterbury e
mployees.  OG
S continued the production process utilized 
by Waterbury, 
but 
OGS
 cross
-trained employees to perform the 
job
 du-ties of more than one of the former 
job
 classif
ications.
 Prior to the purchase, the Union represented Wate
r-bury
™s p&m employees and had been a pa
rty to a series 
of collective
-bargaining agreements covering those e
m-ployees.
5  The agreements included the following unit 
descri
ption: 
  All
 production and maintenance employees at its W
a-terbury, Connecticut division, including receiving, 
weighing and sto
ck clerks, but excluding office and 
professional employees, guards, drafters, drafting, tool 
room and billing clerks, nurse, laboratory employees, 
expediters, timekeepers, supervisors, factory superv
i-sors, and all other supervisors as defined in Section 
2(11) of the National Labor Rel
ations Act, as amended. 
  The Waterbury unit included two employees designa
t-ed master die cutters, who were responsible for fabrica
t-ing the dies used in the button manufacturing pro
cess. 
 Upon taking over the company, 
OGS 
elimi
nated the 
master die
-cutter position and 
put in its place a new job 
Flooring
, Member Hayes would not require electronic distrib
ution of 
the notice. 
 We shall substitute a new notice 
to conform to the viol
ations found 
and the Board™s standard remedial language.
 4 All dates
 are in 2000, unless otherwise indicated.
  5 The term of the last agre
ement between Waterbury and the Union 
was to run through March 12, 2000.
 356 NLRB No. 92
                                                                                                                                 O.G.S. TECHNOLOGIES
, INC
. 643 classification, die engineer.  The first three paragraphs of 
the 
job
 description for this new classification were the 
job
 description for the Waterbury master die cutters, ve
r-batim; they d
escribed the duties involved in creating bu
t-ton dies.  
OGS added to that description
 an additional 
responsibility, researching new die
-cutting processes and 
pro
ducts.  See 
Appendix 
A. 
 OGS managers interviewed Mike Petroraio, one of the 
Waterbury master di
e cutters, for the new position.  They 
informed him that the job would differ from his former 

position: the die engineer would be part of the manag
e-ment team and have the added responsibility, set forth in 
the job description, of seeking out new methods an
d pro-cesses to reduce the time needed to produce dies.  On 
January 
31, OGS hired Petroraio and Rich Carey, the 
other Waterbury master die cutter, as die engineers.  
 When 
OGS
 started production in February, Petroraio 
and Carey performed the same duties as 
they had for 
Waterbury, namely cutting dies 
by hand, preparing dies 
for use 
by the button
-stamping machines, and fixing any 
subsequent problems with the dies during the manufa
c-turing process.  In addition, they spent approximately 
2 percent of their time u
sing the internet to research new 
technologies
.6  
Petroraio
 testified that he passed on any 
information acquired through this research to his super
i-ors.
 When acquired by OGS, Waterbury was subcontrac
t-ing 
85 percent
 of its die
-making to other firms.  The r
e-maining 
15 percent
 was performed in
-house 
by Petroraio 
and Carey.
7  Mike Salamone, OGS president and major
i-ty owner, testified that whether the work was done in
-house or by subcontractors, Waterbury had used dies cut 
by hand, which was a time
-consuming pro
cess.  Subco
n-tractors doing the work could take 
16 to 20
 weeks to 
produce a new die.  In contrast, Salamone testified, ve
n-dors based in China using more automated procedures 
(utilizing laser and computer technology) could produce 
a new die in 
2 to 3
 weeks.
  In order to reduce the turn
a-round time for the design and manufacture of new bu
t-tons, Salamone decided to explore acquiring this equi
p-ment or using subcontractors who e
mployed it.
  On March 2, after engaging in preliminary discussions 
with the Union, 
OGS
 recognized the Union as the ba
r-gaining representative of the p&m employees.  But on 
6 Over time, 
OGS
 made o
ther changes to the die engineers™ duties 
and working conditions, including integrating their o
perations with 
those of a graphic designer, paying them on a salaried instead of hourly 
basis, having them report to the engineering manager (i
nstead of the 
prod
uction manager), and giving them their own phones, voice mail, 
computers, and internet access. 
 7 In its brief in support of exceptions, OGS states it began oper
ations 
subcontracting the same percentage of work. 
 March 22, it announced that it was removing the die e
n-gineers from the bargai
ning unit.
8 In August or September, Salamone decided that rather 
than upgrade the 
Company
™s own die
-cutting capabilities 
through the purchase of advanced equipment, OGS 
would, at least for the time being, begin shifting its a
l-ready subcontracted work to firms that used that equi
p-ment.
9  At the same time, Salamone decided to subco
n-tract all of the r
emaining 
in-house
 die
-cutting work and 
to eliminate the die engineer classification.  On O
ctober 
6, OGS 
laid off Petroraio.  It placed Carey in a new ma
n-
agerial position, product development technician.  In that 
capacity, Carey worked more closely with man
agement 
in evaluating new technology and identifying a
ppropriate 
firms to use as subcontractors.
 It is undisputed that 
OGS
 did not provide the Union 
with an opportunity to bargain over the removal of the 
die engineers from the bargaining unit, the later de
cision 
to subcontract the r
emaining in
-house die
-cutting work, 
or the resulting decision to lay off Petroraio.  In fact, the 
Union did not learn that 
OGS had eliminated the die e
n-gineer positions until the unfair labor practice hea
ring.
 II. ANALYSIS
 A.
 Exc
lusion of the Die Engineers
 Classification from the 
Bargai
ning Unit
 A successor employer, such as OGS, ordinarily is free 
to establish employees
™ initial terms and conditions of 
employment unilaterally.  Like any other employer, 
however, it may not remove 
job classifications from an 
exis
ting bargaining unit absent reaching agreement with 
the unit employees
™ collective
-bargaining representative 
or satisfying the conditions set by the Board.  See 
SFX 
Target Center Arena Management, LLC
, 342 NLRB 725, 
734Œ736 (2004), and cases cited;
10 Bay Shipbuilding 
8 The Respondent recognized the Union as th
e bargaining repr
e-sent
ative for the following nine 
new
 job classifications: 
(1)
 autom
ation 
tool
-setter/operator; (2) die sinker/cutter; 
(3)
 toolmaking, eyelet; (4) 
maintenance, electrician; 
(5) 
maintenance/repairer; 
(6)
 machine oper
a-tor/tender; (7) metal f
inisher/plater; 
(8)
 toolsetter/operator; and 
(9)
 quality technician/machine operator. 
 9 Salamone testified as follows: 
 [W]e felt it was more cost effective at that point to outsource a lot of 
the product, a m
ajority of the dies that we were making, and s
till try to 
perfect that technology before we invested, you know, hundreds of 
thousands of dollars into equipment. There is [sic] two or three i
n-roads, means and methods of doing it; and before we married ou
r-
selves to a partic
ular technology, we wanted to 
make sure that it™s the 
correct way to go for the future.
 10 OGS argues that its unilateral determination that the U
nion would 
no longer have the right to bargain on behalf of the die engineers, who 

had hi
storically been included in the bargaining unit, was
 justified as a 
result of the Union
™s refusal to bargain over the i
ssue.
  The law is clear, 
however, that unit composition is a pe
rmissive subject of bargaining.
                                                                                                     DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 644 Corp.
, 263 NLRB 1133, 1139
Œ1140
 (1982)
.  Thus, al
t-hough a successor employer is free to make changes in 
the duties of, as well as the terms and conditions of, e
m-ployment in a particular unit position, the position
 re-mains part of the bargaining unit unless the employer 

establishes, in a unit clarification proceeding or in its 
defense to an 8(a)(5) allegation, that the emplo
yees in the 
position no longer share a community of inte
rest with the 
employees comprising th
e rest of the unit.  In sum, to 
justify the unilateral removal of a position from a ba
r-gaining unit, the employer bears the heavy burden 
of 
demonstrating that the failure to remove the classific
a-tion would have rendered the unit inappropriate.  See 
Bay 

Shipbuilding Corp.
, 263 NLRB
 at 1139
Œ1140, enfd. 721 
F.2d 187 (7th Cir. 1983).
11  Applying that standard, we agree with the judge that 
OGS 
violated the Act by removing the die engineers 
from the historical bargaining unit.  Contrary to OGS
™ assertion, we fin
d that the changes in the die engineers
™ duties did not sever their community of interest with the 

unit.  We rely specifically on the credited testimony of 
employee Petroraio, who stated that the new duties a
s-
signed to him in the die engineers classification
 took up 
only 
2 percent of his worktime.  We also agree with the 
judge that OGS
™ changes to the die engineers
™ pay status 
and other working conditions did not outweigh the fact 
that Petroraio
™s work duties remained almost entirely the 
same as before.  Cf. 
K.G. Knitting Mills, 
320 NLRB 374 
(1995) (
salaried status and other more favorable working 
conditions did not require exclusion from the bargaining 
unit of employees who continued to pe
rform the same 
work).    
 OGS also argues it properly excluded the die 
eng
ineers 
from the unit because their duty to research the introdu
c-tion of new technol
ogies created a conflict of interest 
between them and the other unit employees.  Although 
the Board has excluded employees from a ba
rgaining 
unit when performance of thei
r job duties creates a co
n-See 
SFX Target Center
, 342 NLRB at 735 (citing 
Newspaper Prin
ting 
Corp. v. NLRB
, 625 F.2d 956
, 964
Œ965 (10th Cir. 1980), cert. denied 
450 U.S. 911 (1981)).
  Accor
dingly, as the judge found, OG
S could 
neither compel the U
nion to bargain over the issue nor
 use the Union
™s refusal to do so
 as a justification for its unilateral action.
 11 In 
Bay Shipbu
ilding, 
supra,
 the Board adopted a judge™s dec
ision 
finding that the employer violated Sec. 8(a)(5) by failing to reco
gnize 
the union as the representative of employees engaged in a compu
terized 
process that supplemented a preexisting manual process pe
rfor
med by 
bargaining unit employees.  Although the employer™s intr
oduction of 
computer technology had signif
icantly altered the work process
, the 
Board found that the sim
ilarities between the manual and computerized 
versions of the work, the interaction betwe
en the two groups of e
m-ployees, and the continuity of supervision all supported a finding that 
the computer operators remained part of the unit. 
 flict with the interests of other unit emplo
yees,
12 we find 
no such conflict here.  The additional duty of the die e
n-gineers was simply to explore possible uses of a
dvanced 
technologies, the results of which they passed on to ma
n-agement.  As shown, the performance of that duty const
i-tuted a minimal percentage of their work.  Mor
eover, 
there was no evidence that the die engineers had any i
n-put whatsoever into the choice or implementation of new 
technologies.  In the circumstances, we
 find that the die 
engineers, as a result of their limited research respons
i-bilities, were unlikely to have any significant impact on 

the job security of their unit colleagues.
13  In short, OGS 
failed to meet its burden of showing a conflict of inte
rest.  
  Accordingly, we find that OGS violated Section 
8(a)(5) and (1) by excluding the die engineers from the 
bargaining unit and by refusing to bargain with the U
n-ion over their terms and conditions of employment.
 B. Unilateral 
Subcontracting 
of the 
Die
-Cutting
 Work 
and the 
Elimination 
of the 
Die Engineer Cla
ssification
 We also adopt the judge
™s finding that 
OGS 
violated 
Section 8(a)(5) and 
(1) by unilaterally subcontracting its 
remaining
 die
-cutting work and by making the other un
i-lateral changes that followed 
from that action. 
 In 
Fibreboard Corp. v. NLRB
, 379 U.S. 203 (1964), 
the Supreme Court held that an e
mployer
™s ﬁreplacement 
of employees in the existing ba
rgaining unit with those 
of an independent contractor to do the same work under 
similar conditions of
 employment
ﬂ is a mandatory su
b-ject of bargaining.  Id. at 215.  In an influential concu
r-
ring opinion, Justice Stewart identified another type of 
management decision, 
ﬁconcerning the commitment of 
investment capital and the basic scope of the enterprise
ﬂ that 
ﬁlie[s] at the core of entrepreneurial co
ntrol.
ﬂ  Id. at 
223.  Those decisions, the concurrence stated, are not 
subject to collective bargai
ning.  Id.       
 Fibreboard
 ultimately became the basis of the Board
™s Torrington
 line of cases.  
Torrington In
dustries
, 307 
NLRB 809 (1992).  There, the Board held that a decision 
to subcontract the work of employees unaccomp
anied by 
any substantial commi
tment of capital or change in the 
scope of the business was not the type of decision that 
Ju
stice Stewart had i
dentified as being at 
ﬁthe core of 
entrepr
eneurial control,
ﬂ and was, therefore, subject to 
12 For example, 
in 
Cablevision Systems Development Co., 
251 
NLRB 
1319, 132
4 (198
0), enfd. 671 F.2d
 737 (2d Cir.
 1982),
 the Board 
excluded the audit employees from the bargaining unit b
ecause they 
performed essentially a security function, determining whether cable 
installers in the unit were setting up unlawful connections for custo
m-ers.  
 13 As shown above, OGS™s i
nterest in new technologies was f
ocused 
on die
-cutting.  If that put any jobs at risk, it was the die eng
ineers™ own 
jobs.
                                                                                                                                  O.G.S. TECHNOLOGIES
, INC
. 645 bargaining.  Id. at 810
Œ811.  In 
Torrington
 itself, the 
Board found a bargaining violation where 
the employer 
laid off two truck
drivers and replaced them with a non
-unit employee and independent contra
ctors. 
 Applying 
Torrington
 here, the judge found that OGS
™ dec
ision to subcontract the remaining die
-cutting work, 
resulting in the replacement of its own die eng
ineers by 
outside firms, was a mandatory subject of ba
rgaining.  
OGS, however, contends that under the S
upreme Court
™s 
decision in 
First National Mai
ntenance Corp. v. NLRB
, 452 U.S. 666 (1981), which expanded upon Justice 
Stewart
™s concu
rring opinion in 
Fibreboard
, it had no 
duty to bargain.  We reject that arg
ument.  
 In 
First National Maintenance
, the question was 
whether the employer, which provided maintenance se
r-vices to other businesses, was obligated to bargain over 
its decision to relinquish one of its maintenance co
n-tracts, which resulted in the layoff 
of some of its e
m-ployees.  To answer the question, the Court identified 

three types of management decisions, each su
bject to a 
bargaining obligation to different d
egrees.  First, 
ﬁ[s]ome 
management decisions, such as choice of advertising and 

promotion, pr
oduct type and design, and financing a
r-rangements, have only an indirect and attenuated i
mpact 
on the employment relationship
ﬂ and are thus not mand
a-tory subjects of bargaining.  Second, 
ﬁ[o]ther manag
e-ment decisions, such as the order of succession of lay
offs 
and recalls, production quotas, and work rules, are a
l-
most exclusively 
‚an aspect of the relationship
™ between 
employer and employee
ﬂ and are thus mandatory su
b-jects.  Finally, there is a third type of management dec
i-
sion, one that has 
ﬁa direct impac
t on employment,
ﬂ be-cause it leads to job loss, but has 
ﬁas its focus only the 
economic profitability
ﬂ of the ente
rprise.  452 U.S. at 
677.  Whether there is a duty to ba
rgain about the third 
type of decision requires further anal
ysis.  
 In 
First National 
Maintenance
 itself, the Court co
n-cluded that the employer
™s dec
ision fell in the third of its 
three categories, and, after further analysis, concluded 

that the employer
™s termination of the maintenance co
n-tract was not a mandatory subject of bargai
ning.  I
n brief, 
the Court, which characterized the employer
™s decision 
as 
ﬁakin to the decision whether to be in business at all,
ﬂ found that it was 
ﬁa change in the scope and dire
ction of 
the enterprise
ﬂ and therefore that the employer had no 
duty to ba
rgain ove
r it.  Id. at 677, 686
Œ688.  The Court, 
however, emphasized the relative narrowness of its hol
d-ing, o
bserving that it 
ﬁintimate[d] no view as to other 
types of management decisions, such as plant reloc
a-tions, sales, other kinds of subcontracting, automatio
n, 
etc., which are to be considered on their particular facts.
ﬂ  Id. at 686 fn. 22.   
 OGS contends that its subcontracting of the remaining 
die
-cutting work was, like the dec
ision in 
First National 
Maintenance
, an entrepreneurial d
ecision 
ﬁinvolving a 
cha
nge in the scope and direction of the enterprise,
ﬂ and 
thus that it had no duty to bargain before implemen
ting 
it.  Consequently, OGS contends, the judge erred by fin
d-ing a violation based on 
Torrin
gton
, supra
.  We disagree.  
 In contrast to 
First National
 Maint
enance
, OGS made 
certain operational changes, but they did not amount to a 
ﬁpartial closing
ﬂ or other 
ﬁchange in the scope and dire
c-tion of the enterprise,
ﬂ which remained devoted to the 
manufacture and sale of brass buttons to the same range 
of cust
omers.  Id. at 677, 681.  Before and after the dec
i-sion to subcontract die
 cutting, OGS produced and su
p-plied brass buttons to customers.  B
efore and after the 
decision, OGS, either directly or through its subcontra
c-tors, used a mix of technologies to cut 
the dies needed to 
produce the bu
ttons.  Before and after the decision, OGS 
utilized subcontractors to pe
rform the vast majority of 
the die cutting (85 percent before and 100 percent a
fter).  
The decision at issue simply resulted in a marginal i
n-crease in 
the percentage of cu
tting work the Respondent 
subcontracted and a modest change in the functions pe
r-formed in
-house, but not the abandonment of a line of 
business or even the contra
ction of the existing business.  
Given this essential cont
inuity in its ope
rations, OGS
™ action in marginally expanding its subcontracting in o
r-der to avail itself of more advanced technologies for cu
t-ting dies does not rise to the level of a change in the 

scope of the enterprise or its direction.  Specifically, we 
reject the dis
sent
™s characterization of a subco
ntracting 
decision of such limited scope as a 
ﬁfundamental re
a-lignment of the Respondent
™s production pro
cesses.
ﬂ In this regard, this case is quite similar to 
Winchell 
Co., 
315 NLRB 
526 (1994), enfd. 74 F.3d 1227 (3d Cir.
 1995), where the Board found that a printing company 

could not unilaterally lay off its pre
-press e
mployees 
merely because it had invested in desktop co
mputers that 
allowed its customers to prepare their own material for 
printing.  The Board reasoned that
   the technological advance of the desktop computers 
changed the Respondent
™s operation by degree not 
kind.  The Respondent still performed those steps ne
c-essary to provide the finished product to the customer.  

The R
espondent merely engaged in slightly f
ewer steps 
than theret
ofore.
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 646 Id. at 526 fn. 2. 
 Here, too, OGS
™ small increase in subco
n-tracting and decrease in in
-house production of dies repr
e-sented a change 
ﬁby degree, not kind.
ﬂ  Id.
14   Thus, we agree with the judge that this case is co
n-trolled by 
Fibreboard
 and 
Torrin
gton Industries
.  OGS 
emphasizes that its su
bcontracting decision did not turn 
on its wage bill, but was based on its desire to i
ncrease 
the speed of production through 
ﬁtechnological i
m-provements in the die
-making process.
ﬂ15  In 
Torrin
gton
, however, the Board held that whether subcontracting is a 
mandatory subject of bargaining (
ﬁFibreboard
 subco
n-tracting
ﬂ) does not depend on whether the Respo
ndent
™s 
decision to replace [unit employees] with nonunit pe
r-sonnel was motivated by labor cost
s in the strictest sense 
of that term.
ﬂ  
307 NLRB at 811.  
Fibreboard
 controls 
when the d
ecision 
ﬁinvolved unit employees
™ terms of 
employment and it did not 
‚lie at the core of entrepr
e-neurial control.
™ﬂ  Id. at 811.  Here, the decision turned 
on how fast
 the employees could perform their work.  
Similarly, in 
Torrington
, supra, the Board held that ba
r-
gaining was required, despite the employer
™s argument 
that its subcontracting decision turned on inadequate 

equipment and the incapacity of its employees.  30
7 NLRB at 811.  Here, although the subcontractors
™ em-ployees employed different tec
hnologies to produce the 
dies than were used by OGS
™ die engineers, this case still 
falls closer to 
Fibreboard
 along the spectrum of ma
n-agement decisions than to 
First Natio
nal Maint
enance
, which involved a decision 
ﬁakin to the decision to be in 
bus
iness at all.
ﬂ  379 U.S. at 677.
16    14 Indeed, even this change was not necessarily permanent.  In his 
testimony(quoted above at fn. 9), OGS President Salamone implied t
hat 
it might bring the die
-cutting work back in
-house, once it was better 
able to a
ssess the merits of the available technologies by first utilizing 
them through subcontractors.
  15 Brief on exceptions at 35.
 16 The two Board decisions cited by the Responden
t are inapp
osite.  
In each case, the Board found that there was a change in the ﬁnature 
and dire
ctionﬂ of the business.  
Garwood
-Detroit Truck Equipment
, 274 
NLRB 113, 116 (1985); 
Kroger Co
., 273 NLRB 462, 463 (1984).  
Moreover, in neither case did the dec
ision turn on employees™ terms or 

conditions of employment.  In 
Kroger
, the Board held that the emplo
y-er was not required to bargain about the closure of its one remai
ning 
egg processing f
acility, which it had operated to supply eggs to its retail 
stores. 
 The Board rested its decision on a finding that the dec
ision 
turned on a shift in the industry to more efficient ﬁintegratedﬂ egg pr
o-
cessing where production and processing are performed at the same 

location, resulting in a lack of raw materials (i.e., eg
gs) for the uni
n-
tegrated processing faci
lity.  Id. at 462
Œ463.  Similarly, in 
Garwood
-Detroit Truck Equi
pment
, the Board held that the employer, a supplier, 
installer and servicer of truck parts, was not required to ba
rgain over its 
decision to su
bcontract
 all of the installation and service work and 
restrict itself to su
pplying parts.  As the employer™s general manager 
informed the u
nion, the employer ﬁwanted to get out of the garage 
business, per se, and more or less, go towards a parts distribution type 
situation.ﬂ  274 NLRB at 115.  No similar dec
ision was made here.    
 We would reach the same result even if we concluded 
that the balancing test laid out in 
First National Maint
e-nance
, rather than the analysis s
et forth in 
Fibreboard
, applied here.  That test requires weighing
 the 
ﬁemplo
y-er™s need for u
nencumbered decision
-making
ﬂ against 
the benefit that mandatory bargaining would lend to 
ﬁla-bor-management relations and the collective
-bargaining 
process.
ﬂ  452 U.S. at 
679.17  The outcome turns, as the 
Supreme Court explained, on the precise management 
decision involved, considered on its pa
rticular facts.  Id. 
at 686 fn. 22.
 In defending its failure to bargain, OGS cites no pa
r-ticular need for 
ﬁspeed, flexibility,
 and secrecy
ﬂ in the 
contracting out of the r
emaining in
-house die cutting.   
Id. at 682
Œ683.  Any such contention would be d
ubious 
in light of OGS
™ claim that it deliberated almost 10 
months over what course of action to take.  It seems re
a-sonable that, w
ith timely notice to the Union, good
-faith 
bargai
ning over the decision could have been completed 
during that p
eriod.    
 OGS asserts that bargaining over the decision would 
have been futile because it has 
ﬁno feasible alte
rnative 
toﬂ the subcontracting, g
iven the technological advantage 
of the contractors and the cost of obtai
ning comparable 
equipment in
-house.  But as the District of Columbia 
Circuit has observed, the 
ﬁBoard is authorized to i
nsist 
that such an 
‚argument
™ be presented first to the union i
n the bargaining context.
ﬂ  Rock
-Tenn Co. v. NLRB
, 101 
F.3d 1441, 1446 (D.C.
 Cir. 1996).  The e
mployees here 
possessed considerable expertise concer
ning the cutting 
of dies and how quickly it could be done using the exis
t-ing in
-house technology.  Indeed, O
GS itself tasked two 
of them with investigating new technologies and repor
t-ing their findings to management.  In these circumstan
c-es, we do not believe that OGS has demo
nstrated that 
bargaining would necessarily have been f
utile.  As in 
Fibreboard
, ﬁalthou
gh it is not possible to say whether a 
satisfactory solution could be reached, national labor 
policy is founded on the congressional determ
ination that 
the chances are good enough to warrant su
bjecting such 
issues to the process of collective negoti
ation.
ﬂ  379 U.S. 
at 214.
 OGS could have presented the Union with the stark 
choice its conduct has now placed before us in lit
igation.  
At that time, now 10 years ago, before the dec
ision was 
made and impl
emented, the parties might have reached a 
17 ﬁ[I]n view of an employer™s need for unencumbered decisionma
k-
ing,ﬂ the Court observed, ﬁbargaining over management decisions that 
have a substantial impact on the continued avai
labilit
y of employment 
should be required only if the benefit, for labor
-management relations 
and the collective
-bargaining process, outweighs the burden placed on 
the conduct of the business.ﬂ Id. at 679.
                                                                                                    O.G.S. TECHNOLOGIES
, INC
. 647 multitude of dif
ferent, mutually advantageous agre
e-ments
18 or arrived at i
mpasse, thereby privileging OGS 
to act unilaterally.  It was OGS
™ decision to proceed un
i-laterally then that forces us to turn back the clock now, 
by ordering OGS to restore the status quo so that it
 can 
honor its o
bligation to bargain.   
 Accordingly, we find that OGS violated Section 
8(a)(5) and (1) by failing to provide the Union with n
o-tice and opportunity to bargain over the decision to su
b-contract die
-cutting work, by eliminating the die enginee
r classif
ication, by laying off employee Petroraio, and by 
changing the duties of employee Carey.  We conclude 
that the judge properly ordered the restoration of the st
a-tus quo ante, in order to provide the Union with a true 
opportunity to bargain over the
 subcontracting d
ecision.  
ﬁWhen bargaining unit work has unilaterally and unla
w-fully been removed, whether by subcontracting or reloc
a-tion, it is appropriate to order restoration of the work to 

the bargaining unit, unless the employer has demonstra
t-ed tha
t restoration would be unduly burdensome.
ﬂ  Po
w-er, Inc.
, 311 NLRB 599, 600 (1993), enfd. 40 F.3d 409 
(D.C. Cir. 1994). We ther
efore find no merit to OGS
™s 
exception that the judge erred in providing a remedy b
e-yond that granted for a failure to engage in b
argaining 
merely over the effects of the subcontracting decision. 
See generally 
Transmarine Navig
ation Corp
., 170 NLRB 
389 (1989).
 AMENDED 
REMEDY
 Having found that OGS violated the Act as set forth 
above, we shall order that it cease and desist ther
efrom 
and post
 remedial Board notices.  As is tr
aditional in 
cases involving unilateral changes in terms and cond
i-tions of emplo
yment, we shall order that OGS restore the 
status quo ante and provide the Union with notice and an 
opport
unity to bargain regarding an
y future proposed 
changes and their effects.
19   We shall also require OGS to offer to restore Michael 
Petroraio to his former position as a die eng
ineer and 
make him whole for any loss of wages and benefits he 
may have su
ffered by virtue of his wrongful la
yoff, with 
interest.  Backpay shall be computed in acco
rdance with 
F.
 W. Woolworth Co.
, 90 NLRB 289 (1950)
, with inte
r-18 For example
, the Respondent
™s president implied in his 
test
imony 
(quoted above at fn. 
9) that it might even bring the die
-cutting work 
back in
-house, once it was better able to assess the merits of the avail
a-ble tec
hnologies by first utilizing them through
 subcontractors.
  The die 
engineers might have been ret
ained to perform that asses
sment and, in 
the process, to a
cquire the skills need to use the new technology when it 
was e
mployed in
-house.
 19 Member Hayes notes that the Respondent may argue at compl
i-ance that restoring the status quo ante would be unduly bu
rde
nsome. 
Lear Siegler, Inc.
, 295 NLRB 857, 862 (1989).
 est as prescribed in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987), compounded daily as prescribed in 

Kentucky River Medical Center
, 356 NLRB 
6 (2010).  
We shall also require OGS to offer to restore Rich Carey 

to his former position as a die eng
ineer and make him 
whole for any loss of wages and benefits he may have 
suffered by virtue of his transfer to a nonunit p
osition.  
We shall ord
er OGS to make him whole for any loss of 
earnings and other benefits resulting from its unlawful 
unilateral changes as prescribed in 
Ogle Protection Se
r-vice, 
183 NLRB 682 (1970), enfd. 444 F.2d 502 (6
th 
Cir. 
1971), plus interest as computed in 
New Hor
izons
 for the 
Retarded
, supra, compounded daily as prescribed in 
Ken-tucky River Medical Center
, supra.
 ORDER 
 The National Labor Relations Board orders that the 
Respondent, 
OGS 
Technologies, 
Waterbury, Connect
i-cut
, its officers, agents, succ
essors, and assigns,
 shall 
 1. 
Cease and desist from
  (a) 
Failing and refusing to recognize the Union as the 
representative as the exclusive collective
-bargaining re
p-resentative of the die engineers as part of the colle
ctive
-bargaining unit of its production and maintenance e
m-ployees and of the individuals Michael Petr
oraio and 
Rich Carey in those positions.
 (b) 
Subcontracting the manufacture of dies without 
providing notice or an opportunity to bargain to the U
n-ion about either the decision or its e
ffects.
 (c) 
Laying off die 
engineer Michael Petr
oraio
.  (d) 
Changing the job title and duties of die engineer 
Rich Carey.
 (e) 
In any like or related manner restraining or coer
c-ing employees in the exercise of the rights guara
nteed 
them by Section 7 of the National Labor Relations Ac
t. 2. 
Take the following affirmative action designed to 
effectuate the policies of the Act
. (a) 
Recognize the Union as the exclusive 
collective
-bargaining representative of the die eng
ineers as part of 
the collective
-bargaining unit of its production and 
maintenance employees and of Michael Petr
oraio and 
Rich Carey in the die engineer positions.
 (b) 
Within 14 days from the date of this Order, offer to 
Michael Petroraio his former p
osition of employment, or 
if no such pos
ition exists, to a substantially equi
valent 
position of employment, without prejudice to his senior
i-ty, or other rights and privileges he previously e
njoyed.
 (c) 
Make Michael Petroraio whole in the manner set 
forth in the remedy portion of the d
ecision from the date 
of his layoff, until the d
ate of a valid offer of reinstat
e-ment.
 (d) 
Restore the job duties of former die engineer Rich 
Carey.
                                                   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 648 (e) 
Make Rich Carey whole in the manner set forth in 
the remedy portion of the decision from the date OGS 
changed his position from 
die 
engineer 
until he i
s re-stored to that position.
 (f) 
Restore the status quo ante respecting the handling 
of dies as part of OGS
™ manufacturing pro
cesses.
 (g) 
Preserve and within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause sh
own, provide at a reasonable place desi
g-nated by the Board or its agents, all records, including an 

electronic copy of such records if stored in ele
ctronic 
form, necessary to determine if the terms of this O
rder 
have been compiled with.
 (h) 
Within 14 days 
after service by Region 34, post 
copies of the attached 
notice 
at its Waterbury, Connect
i-cut facility set forth in the 
appendix.
20  Copies of the 
notice, on forms provided by the Regional Director for 
Region 34, in English and such other languages as the 
Regional Director determines are necessary to fully 
communicate with employees, after being signed by the 
Respondent
™s authorized representative, shall be posted 
by the Respo
ndent and maintained for 60 consecutive 
days in conspicuous places, including all pl
aces where 
notices to employees are customarily posted in each of 
the facil
ities where unit employees are employed.  
In 
addition to physical posting of paper notices, notices 
shall be di
stributed electronically, such as by email, pos
t-ing on an intranet or 
an internet site, and/or other ele
c-tronic means, if the Respondent customarily commun
i-cates with its employees by such means. 
Reasonable 
steps shall be taken by the Respondent to ensure the n
o-tices are not altered, defaced
, or covered by other mat
eri-al.  I
n the event that, during the pendency of these pr
o-ceedings, the Respondent has gone out of business or 

closed the facil
ity involved in these proceedings, the R
e-spondent shall duplicate and mail, at its own expense, a 
copy of the n
otice to all current emplo
yees and former 
employees e
mployed by the Respondent at the closed 
facility at any time after March 22, 2000.
 (i) 
Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided
 by the Region a
t-testing to the steps that the Respondent has taken to 
comply.
 20 If this Order is enforced by a jud
gment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted by Order of the N
a-tional Labor Relations Board
ﬂ shall read 
ﬁPosted Pursuant to a 
Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.
ﬂ MEMBER 
HAYES
, dissenting in part.
  Contrary to my colleagues, I find that the Respon
d-ent
™s decisions to discontinue antiquated die
-cutting 
methods, eliminate the die engineer p
osition, and to su
b-contract its die
-cutting to firms using high
-tech laser 
technologies were core e
ntrepreneurial decisions over 
which the Respondent was not o
bligated to bargain under 
First National Maintenance Corp. v. NLRB
, 452 U.S. 
666, 677 (1981).  I 
therefore dissent in part. 
 The Respondent
™s president testified that he had d
e-termined, by the time the Respondent purchased the 
company
™s assets in January 2000, that the hand
-cut die
-making process of its predecessor was no longer ec
o-nomically viable. T
hat ant
iquated process required a 16
-to 20-week turnaround time, which was far too long to 
compete in the fashion industry, where competitors, pr
i-marily based in China, using newer, laser
- and computer
-based technology, could turn around button dies in les
s 
than 3 weeks.  Indeed, by the time of the takeover, only 

15 percent 
of the Respondent
™s die
-cutting work r
e-mained in
-house.  Given the prohibitive cap
ital costs of 
acquiring the sophisticated machinery necessary to pr
o-duce dies suitable for mo
dern produc
tion requirements, 
and the continuing evolution of die
-cutting technology, 
the Respondent made the core entrepreneurial dec
ision to 
cease the use of hand
-cut production methods altogether, 
whether in
-house or at su
bcontracting facilities, and to 
rely solel
y on more modern processes and equipment 
used by available subcontractors.  That decision co
n-cerned whether and how to commit investment capital 
and represented a fundamental realignment of the R
e-spondent
™s production processes; precisely the type of 
core 
entrepreneurial decision vital to survival in our 
hig
hly competitive global marketplace and shielded from 
decisional bargaining obligations under 
First N
ational 
Mai
ntenance
 and its progeny.
 In concluding otherwise, the majority notes that both 
before and a
fter the decision at issue the Respondent
™s 
oper
ations remained devoted to the manufacture and sale 
of brass buttons to the same range of customers.  Ho
w-ever, that narrow focus on the end product of pr
oduction 
misses the point; what is at issue here is whe
ther the R
e-spondent is obligated to ba
rgain over the decision to use 
one form of technology to produce its goods rather than 

another. There is no doubt that the cumbersome and ine
f-ficient work performed by the hand cutters differed su
b-stantially from the a
utomated laser
- and computer
-based 
methods employed by subcontractors.  The Respo
ndent
™s 
ability to rapidly adapt its production methods to capita
l-ize on more efficient and cost
-effective technology is 
critical to its ability to co
mpete internationally. 
                                                   O.G.S. TECHNOLOGIES
, INC
. 649 My colleagues also
 characterize the decision as a ma
r-ginal change because it only i
nvolved the 15
 percent
 of 
die
-cutting work that the Respo
ndent was still doing 
in-house. I disagree: the Respondent made a business dec
i-sion to eliminate the use of an antiqu
ated method of pr
o-ducing stamping equipment and to rely solely on high
-tech laser and EDM processes. While the decision
™s im-pact on unit employees was li
mited to the 15
 percent
 of 
the die
-cutting work that remained in
-house, the ove
rall 
change affected the
 Respondent
™s entire production pr
o-cess and represented a core entrepreneurial decision 
about the scope and direction of the business. Finally, 
there is no indication that bargaining would have or 
could have had any e
ffect on either the Respondent
™s need f
or the new technology or the scope of the capital 
investment that would have been r
equired to bring that 
technology in
-house. Thus, applying the balancing test of 
First N
ational Maintenance
, supra at 679, I find that the 
Respondent
™s need for unencumbered 
decision ma
king 
over its production processes and technologies ou
t-weighed any potential benefits to the collective
-bargai
ning process. 
 Consistent with extant precedent, I would require the 
Respondent to bargain, on r
equest, with the Union over 
the effects
 of its decision, specifically the layoff of one 
employee and the change in duties of another, under 
Transmarine Navigation Corp., 
170 NLRB 389 (1989
). For the reasons set forth above, I respectfully dissent 
in part. 
 APPENDIX A
 [OGS Job Description for Di
e Engineer pos
ition]
 Reports to the Engineering Manager.  Pos
ition requires 
an intensive knowledge of cutting techniques used to 
make master hubs and wor
king dies used for embossing.  
Requires a tho
rough knowledge of engraving techniques 
including (but not
 limited to) hand tools, pant
ographs, 
acid etching, heat treating methods and other related pr
o-cedures and equipment related to the creation of dies.  
Must have the ability to cut dies maintaining extremely 
close tolerances in order to cut (negative/positi
ve) dies 
and hubs, or to make design changes.  Proficient in the 

use of EDM processes, CAD/CAM equipment (uti
lizing 
Smart CAM or similar type programming knowledge).  
May be required to learn/incorporate other methods, as 
they b
ecome available.
 Repair or c
oordinate the repair of embossing tools.  
Analyze damaged tools to recommend corrective action 

by others.  Maintain the sto
rage of master hubs.
 Seek out new methods through seminars, trade liter
a-ture, internet, contacts in the indu
stry, etc. that could be 
incorporated into the work
-cell that either reduces costs, 
improves the quality or significantly reduces the lead 
time required to produce working tools from concept to 
completion. Work may require day trips to consult with 
vendors of equipment, su
pplied, 
or processes.
 Through journals, seminars, Internet, etc. keep abreast 
of new products and process that could be incorp
orated 
into the area that either lowers manufacturing costs, i
m-proves the quality, or offers something new and/ or di
f-ferent that is benef
icial to, or i
ncreases company revenue.
 Detect and report defective materials, improper oper
a-tion, and other unusual 
condition to proper supervision. 
Keep work area and equipment in a clear orderly cond
i-tion. Keep machines properly lubricated. Follow pr
e-scribed OSHA and DEP regulations in addition to Co
m-pany policy with regard to personal safety, the safety of 
others and the proper ha
ndling or regulated materials. 
  APPENDIX B
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agen
cy of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has o
rdered us to post and obey 
this n
otice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to 
bargain with us on 
your b
ehalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activ
ities.
  WE WILL NOT
 fail and refuse to recognize the Intern
a-tional Union, the United Automobile, Aerospace 
& Agr
i-cultural Implement Workers of America, Local 376, 
AFL
ŒCIO (the Union) as the collective
-bargaining repr
e-sent
ative of our die engineers as part of the 
collective
-bargaining unit of our production and maintenance e
m-ployees.
 WE WILL NOT
 subcontract unit
 work without giving the 
Union and notice and opport
unity to bargain over our 
decision to subcontract and its effects.
 WE WILL NOT
 lay
 off bargaining unit employees wit
h-out giving the Union notice and opportunity to ba
rgain.
 WE WILL NOT
 eliminate bargainin
g unit jobs without 
giving the Union notice and o
pportunity to bargain.
 WE WILL NOT
 in any like or r
elated manner violate the 
Act.
 WE WILL 
recognize the Union as the collective
-bargaining representative of our die eng
ineers as part of 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 650 the 
collective
-bargai
ning unit of our production and 
maint
enance employees.
 WE WILL 
restore the job classification of 
die eng
ineer
. WE WILL 
return Michael Petroraio to his former job of 
die engineer and pay him for any lost wages or ben
efits 
plus interest.
 WE WILL 
restore the 
die engineer position of Richard 
Carey and pay him for any lost wages or benefits plus 
interest.
  O.G.S. TECHNOLOGIES
, INC.  Jennifer F. Dease, Esq. 
and
 Terri A. Craig, Esq., 
for the Ge
n-eral Counsel.
 Joseph B. Summa, Esq. 
and
 William A. Ryan, Esq. (Summa &
 Ryan), 
of Waterbury, Connecticut, for the Respondent.
 Thomas Meiklejohn, Esq. (Livingston, Adler, Pulda, Mei
klejohn 
& Kelly), 
of Hartford, Connecticut, for the Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 CLIFFORD 
H. ANDERSON
, Administrative Law Judge
. The
se cases 
(Cases 34
ŒCAŒ9336 
and 34
ŒCAŒ9458
) came before me 
for decision based on the fo
llowing:
 On July 12, 2000, the United Automobile, Aerospace & A
g-ricultural Workers of America Local 376, AFL
ŒCIO (the 
Charging Party or the Union) filed a charge with 
Region 34 of 
the National Labor Relations Board 
(the Board) 
doc
keted as 
Case 34
ŒCAŒ9336 against O
.G.S. Technologies, Inc. (the R
e-spondent
).1  On October 16, 2000, the Charging Party filed a 
second charge against the Respondent docketed as 
Case 34
ŒCAŒ9458, 
whic
h charge it amended on November 3, 
2000.
 On August 31, 2001, the Regional Director for Region 34 i
s-sued an order consolidating cases, co
nsolidated complaint and 
notice of hearing scheduling a hearing on the consolidated ca
s-es.  Following the submission
 of a timely a
nswer, the case came 
on to hearing before Administrative Law Judge Howard Ede
l-man on December 11, 2001, March 
21 and Septe
mber 5, 2002.
 On November 29, 2002, Judge Edelman issued his decision 
in the matter.  Exceptions to the 
judge
™s decision
 placed the 
matter before the Board.  The Board, on May 31, 2006,  in a 

decision repor
ted at 347 NLRB 299 (
2006) (the 
remand 
order), 
set aside Judge Edelman
™s decision and r
emanded the matter to 
Chief 
Administrative 
Law 
Judge
 Giannasi
 for rea
ssignment to a
 different administrative law judge. The Board in its 
remand 
order issued the following instruction to the new judge recei
v-ing the remand:
  The judge shall review the record and issue a reasoned 
decision.
3  We will not order a hearing de novo because 
our r
eview of the record satisfies us that Judge Edelman 
conducted the hearing itself properly.
 1 The Respondent is also referred to as OGS in correspondence b
e-tween the parties quoted in part below.
 ORDER
 IT IS ORDERED
 that the administrative law judge™s dec
i-sion of N
ovember 29, 2002, is set aside.
 IT IS
 FURTHER
 ORDERED
 that this case is remanded to 
the chief ad
ministrative law judge for reassignment to a 
different administrative law judge who shall review the 

record of this matter and prepare and serve on the parties a 
decision containing findings of fact, conclusions of law, 
and recommendations based on the evi
dence received.  
Following service of such decision on the parties, the pr
o-visions of Section 102.46 of the Board™s Rules and Reg
u-lations shall apply.
 ________________
 3 The new judge may rely on Judge Edelman™s d
emeanor
-based credibility determinations un
less they are i
nconsistent with 
the weight of the evidence.  If inconsistent with the weight of the 
evidence, the new judge may seek to resolve such conflicts by 
considering ﬁthe weight of the r
espective evidence, established or 
admitted facts, inherent pr
obabilities, and reasonable inferences 
which may be drawn from the record as a whole.ﬂ 
RC Aluminum 
Industries, Inc.,
 343 NLRB 
939, 939
 fn.
 2 (2004), quoting 
Daikichi Sushi,
 335 NLRB 622, 623 (2001) (internal quotation 
marks and citations omitted).  Alterna
tively, the new judge may, 
in his/her discretion, reconvene the hearing and recall witnesses 

for further testimony.  In doing so, the new judge will have the 
authority to make his/her own demeanor
-based credibility fin
d-
ings
.   On June 8, 2006, Chief Admini
strative Law Judge Robert 
Giannasi issued an order reassigning case transferring the ma
t-ter to 
me. FINDINGS OF 
FACT
 On the entire record herein, including helpful briefs from the 
Respondent and the General Counsel
,2 I make the follo
wing
3  I. JURISDICTION
 The complaint alleges
, the answer admits, and I find
 the R
e-spondent is a Connecticut corporation with an o
ffice and place 
of business in Waterbury, Connecticut
, where since Jan
uary 
2001, it has been eng
aged in the manufacture and non
retail sale 
of brass but
tons.  
 During the 12
-month period ending July 31, 2001, the R
e-spondent purchased and r
eceived at its Waterbury operations 
goods valued in excess of $50,000 directly from points ou
tside 
the State of Connecticut.
 2 The record on remand did not contain the pos
thearing briefs of the 
parties to the original trial judge.  On June 16, 2006, in a conference 
call with the parties, I set July 21, 2006, as the due date for submission 
of briefs on remand and provided the parties the option to submit their 
original brief
 to the original judge and/or a new brief.  The General 
Counsel filed a new brief on remand and the Respondent filed a su
b-
stantial updated position letter.  Each also submitted its original briefs
.  The record also contains the parties
™ original exceptions
 and briefs to 
the Board.
 3 As a result of the pleadings, the joint exhibits and stipulations of 
counsel at the trial, there were few disputes of fact regarding co
llateral 
matters.  Where not otherwise noted, the findings herein are based on 
the pleadings,
 the stipulations of counsel, and/or uncha
llenged credible 
evidence.
                                                                                                    O.G.S. TECHNOLOGIES
, INC
. 651  Based on the above, there is no dispute and
 I find the R
e-spondent is and has been at all times material an employer e
n-gaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act.
 II. LABOR ORGANIZATION
 The record establishes, there is no dispute, and I find the U
n-ion is a labor or
ganiz
ation within the meaning of Section 2(5) 
of the Act.
 III. THE ALLEGED UNFAIR L
ABOR PRACTICES
 A. Allegations
 The complaint, as amended, alleges and the answer, as 
amended, denies that the R
espondent violated Section 8(a)(5) 
and (1) of the National Labo
r Relations Act (the Act) by:
   In January 2000 and at all times thereafter failing and 

refu
sing to recognize or bargain with the Union as the 
represe
ntative of its die maker employees; 
  On or about October 6, 2000, without notice to the 

Union and without a
ffording the Union an opportun
i-ty to bargain with the Respondent with respect to the 
following conduct and the 
effects of the conduct:
  o laying off die maker Michael 
Petroraio,
 and 
 o sub
-contracting all die maker work,
 o changing the job duties of its die make
rs or 
eliminating its die maker positions.
  The Respondent contends that it was at no time obl
igated to 
bargain with the Union respecting its die maker e
mployees or 
die ma
king operations and that the Union at relevant times 
failed and refused to bargain in
 good faith with the R
espondent.
 B. Background
4 For many years the Waterbury Companies Inc., d/b/a Wate
r-bury Button Company,
5 operated a facility engaged in the ma
n-ufacture and nonretail sale and distribution of brass bu
ttons.  
The Union had for some time 
represented a unit of some 45 of 
that entity
™s production and maintenance employees.
6  Wate
r-bury Companies, Inc. and the Charging Party had a co
llective
-bargaining agreement in place covering the unit e
mployees, 
effective by its terms from April 1997 throu
gh March 12, 2000.  
The unit description in the contract stated:
  All production and maintenance employees at its Wate
r-bury, Connecticut division, including receiving, weig
h-ing and stock clerks, but excluding office and profe
s-4 The findings in this section are based on the written stipul
ations of 
the parties received into evidence at the hearing before Judge Edelman 
as Jt. Exh. 1(a).
 5 In acquiring the assets 
and operations of Waterbury Button Co
m-pany, the Respondent also used that business name.  To avoid conf
u-
sion herein, the name Waterbury Button Company is used exclusively 
to refer to the former entity and the name OGS Technologies, or the 
Respondent, is us
ed in reference to the new entity.
 6 The recognition clause of the final contract referred to an earlier 
Board certification of representative without further specific identific
a-tion of the date of certification.
 sional employees, guards, draf
ters, drafting, tool room 
and billing clerks, nurse, laboratory employees, expedi
t-
ers, timekeepers, supervisors, factory supervisors, and all 
other supervisors as defined in Section 2(11) of the N
a-
tional Labor Rel
ations Act, as amended. 
  In the fall of 19
99, Mike Salamone became interested in a
c-quiring Waterbury Button Company and formed the Respon
d-ent on or about December 20, 1999, for the purpose of purcha
s-ing the assets of Waterbury Button Company.  Sal
amone was a 
60-percent
 shareholder and 
president of
 the Respondent. Salv
a-tore Geraci, until the time of the acquis
ition the 
plant 
manager 
of the Waterbury Button Company, was a 20
-percent
 shar
e-holder of the Respondent and the executive vice
 president of 
operations. 
 Robert J. Oppici, until the time of the 
acquisition 
the sales manager of the Waterbury Button Co
mpany, was a 20
-percent
 shareholder of the Respondent and the exec
utive vice 
president of sales.
 During this preparatory period the Respondent arranged f
i-nancing, conducted neg
otiations to purchase th
e Waterbury 
Button Company assets, prepared fina
ncial models, employee 
policies, employee handbooks, job descriptions, pay rate ran
g-
es, affirmative action plans, and benefit programs.  During the 
period Janua
ry 16
Œ22, 2000,
 the Respondent ran advertis
ement
s for potential e
mployees.
 On January 21, 2000, the Respondent pu
rchased the assets of 
Waterbury Button Company from Waterbury Comp
anies, Inc., 
including all accounts r
eceivable, inventory, tooling, fixtures, 
machinery, equipment, technical data rights, pa
tents, trad
e-marks, trade names, literature, plates, negatives, films, price 

lists, cu
stomer lists, customer history files, vendor lists, open 
customer purchase orders, open contracts, open vendor pu
r-chase orders, display booths, office equipment, co
mputers
, vehicles, shop supplies, products, product lines, and distributor 
agre
ements.
 On January 22 and 23, 2000, 
Salamone interviewed a nu
m-ber of applicants for positions at the a
cquired operation.  The 
applicants included a large number of former Waterbury But
ton 
employees. Each former Waterbury Button employee was also 
independently evaluated by Geraci and Oppici.  Du
ring the 
applicant interviews, Salamone r
eviewed with each applicant 
the nature of cell manufacturing, the appropriate job descri
p-tion, expected 
duties, and generally compe
nsation and benefits.  
Former Waterbury Button employees Michael Petr
oraio and 
Richard Carey were among those inte
rviewed.
 At the conclusion of the day on January 23, 2000, Salamone, 
based on the applications, interviews and eval
uations of the 
applicants, took the decision to offer certain applicants e
m-ployment with the Respondent with the commenc
ement of 
operations the following day.  On January 24, 2000
, the R
e-spondent began operations with 20 production and maint
enance 
employee
s, 19 of whom were former Waterbury Button Co
m-pany employees from the represented production and 
maint
e-nance
 unit.  At all relevant times thereafter, the Respo
ndent has 
continued to operate with substantially the same nu
mber of 
production and maintenance e
mployees.
 The Respondent hired former Waterbury Button Company 
Production Control Manager Nick Longo as its inventory co
n-                                                  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 652 trol manager and Waterbury Button Co
mpany Engineering 
Manager Tom Wirges as its 
enginee
ring 
ma
nager.  On January 
31, 2000, the Responde
nt hired former Waterbury Button 
Company master die cu
tters Michael Petroraio and Richard 
Carey as 
ﬁDie Eng
ineers
.ﬂ The Respondent utilizes a 
ﬁcell manufacturing co
ncept
ﬂ in 
its production process compared to a more traditional process 
as used by Waterbury
 Button Company.  Thus, where Wate
r-bury Button Company maintained approximately 49 pr
oduction 
and maintenance job classific
ation
s, the Respondent maintains 
9 production and maintenance job classif
ications. Waterbury 
Button Company operated with approximate
ly 45 employees 
employed in the production and maintenance ba
rgaining unit, 
the Respondent operates with approximately 20 production and 
maintenance employees. Waterbury Button Company mai
n-tained approximately 16 production and maintenance depar
t-ments, the
 Respondent combined those depar
tments into four 
work 
ﬁcells
,ﬂ three of which are related to manufacturing.
 B. Events
 By letter dated January 26, 2000, Art Muzzicato, 
Intern
a-tional representative
 of the United Auto Workers writing on 
behalf of the Charging
 Party, wrote Joseph Summa, counsel for 
the R
espondent.  The letter asserted that the Charging Party had 
learned that Summa
™s client had purchased the Waterbury 
Companies operation, sought an immediate meeting to di
scuss 
the terms and conditions of employm
ent of Waterbury Comp
a-nies employees and sought certain information and document
a-tion regarding the takeover.
 Following an exchange of phone calls, a meeting was held 
on February 10, 2000, b
etween Muzzicato, Charging Party 
President Russ See and Respondent
™s two counsel
s, Summa 
and William Ryan, at the UAW
™s regional center in Farmin
g-ton.  Summa testified that the meeting involved heated accus
a-tions by Ryan that the Union had a contract with Waterbury and 

that Summa and his client were bound to it and must 
rehire the 

laid off employees.  Ryan angrily stated in Summa
™s recolle
c-tion: 
ﬁ[T]ake this contract back.
ﬂ Summa and Ryan responded 
that their clients were not the former entity, had simply pu
r-chased Waterbury
™s assets and that the co
ntract did not bind 
the
ir new enterprise.  After the exchange of positions the mee
t-ing ended.
 Muzzicato testified that Charging Party President See told 
the Respondent agents that the Union felt that the new and the 

old companies were in 
ﬁcahoots
ﬂ because Sal Geraci, the fo
r-mer 
plant manager, was also a principal and high official in the 
Respondent.  
 Summa wrote a letter dated, February 18, 2000, to Muzzic
a-to which clarified the R
espondent
™s name, address
, and the 
nature of the Respondent
™s acquisition.  It continued:
  In your l
etter you ask that a meeting be scheduled to 
discuss the terms and condition of the Waterbury Comp
a-ny employees.  As stated above, OGS now owns the a
ssets 
of the old Waterbury Button Company.  Further, while 
OGS has hired some past Waterbury Company employ
ees, 
to date, it has not yet hired its regular compliment of e
m-ployees.  Thus, there is a question as to whether OGS has 
a bargai
ning obligation with the UAW.  However, it is my 
understanding, that when our full compliment of emplo
y-ees is hired the numbers
 will be such that it would trigger 
a bargaining obligation.  Therefore I am willing to meet 

with you on behalf of OGS to discuss your position with 
regard to OGS
™s employees.
  Muzzicato testified to essentially the same events.
 On March 2, 2000, Counsel S
umma and Ryan met with 
Muzzicato and Charging Party Business Agent Carmen Bur
n-ham at the UAW Farmington, Connecticut Regional headqua
r-ters. There was
 no agreement on whether or not
 See a
ttended 
the meeting. The R
espondent agreed to recognize the Union as 
the representative of the Respondent
™s production and maint
e-nance employees and offered to sit down and bargain a co
n-tract.  Summa testified that President See took umbrage, asser
t-ing that a contract existed and that the Respondent should 
acknowledg
e it and
 hire back all the laid
-off employees.  Su
m-ma reiterated his position that 
ﬁit™s not our obligation and we
™re 
willing to bargain.
ﬂ  Summa recalled 
Muzzicato said that the 
Charging Party believed the R
espondent was an alter ego of 
Waterbury Button and was b
ound to the contract and that the 
Union was having trouble obtaining information from Wate
r-bury Button about the change. Summa testified:
  [The Union] said that they could not get any information from 

Waterbury Companies and that they had no way to evaluat
e whether or not we were an alter ego. I offered to give them 
any information that we had available. I had already given 
them a list of employees and the policy book and that they 
asked specifically if they could get a copy of the sales agre
e-
ment. I said I
 would check with my principles. Art said that 
would send out a letter what they were looking for and I said 

send it to me and I
™ll deal with it.
  Later that day, March 2, 2000, See and Muzzicato wrote 
Summa a letter the first po
rtion of which stated:
  Tha
nk you for agreeing to recognize Local 376 as ba
r-gaining agent for the Waterbury Button employees.  The 

Union is now attempting to determine whether OGS is o
b-ligated to honor our Waterbury Button contract.  I unde
r-stand it to be your position that you do n
ot have to honor 

the contract.
 To determine whether
 you are obligated to honor the 
contract, the Union is requesting information that it needs 
to determine whether OGS is an alter ego of the Wate
r-
bury Comp
anies.
  The letter continued requesting various inf
ormation and inclu
d-ed an ﬁAlter Ego Questionnaireﬂ to be completed by the R
e-spondent.
 On March 17, 2000, the
 Union filed a charge against the R
e-spondent in 
Case 34
ŒCAŒ9215, inter alia,  alleging an alter ego 
relationship between the Respondent and Waterbur
y Bu
tton 
Company, challenging the Respondent
™s omission to hire ce
r-tain of the employees of Waterbury Button and the Respon
d-
ent
™s failing to honor the terms of the Waterbury Button colle
c-tive
-bargaining agre
ement.
 On March 21, 2000, Counsel Summa met with 
Muzzicato 
and Burnham at Summa
™s office.  Summa te
stified Ryan was 
also present.  The Respondent gave the Union requested mat
e- O.G.S. TECHNOLOGIES
, INC
. 653 rials including the Respondent
™s job descriptions and arranged 
to meet again the following day to  give the Union time to a
b-sorb a
nd ask questions about the material provided and to pr
o-vide additional inform
ation.
 On March 22, 2000, the parties met again.  Muzzicato r
e-called some of the events testified to by Summa as occurring on 
the previous day. He recalled
, however 
, tha
t on the 
afte
rnoon 
of March 22, 2000, he received the Respondent
™s job descri
p-tions.  He testified further:
  After those job descriptions were presented to me, I 
asked Joe [Summa] about the recognition clause if they 

were willing to sign the recognition clause and 
he e
x-plained to me the first time I heard it was that day that 

there
™s two classifications that he wants
 out of the unit
 . . . The two classifications I thought he said at the time 
were the die and waste engineers the die and waste trea
t-ment engineers that
 he wanted out of the unit.  He said 
they are management jobs and they are more into the ma
n-age
ment area and he said
ŠI said no I didn™
t want them 
out. . . . And Joe told me he said well you can take them 
out and try to negotiate them back in and conversely
 I thought that would become a mandatory subject and I took 
the other position to leave them in and you try to bargain 

them out and he said no and we got off on that position.
 I asked him
Šafter that I asked him fo
r the job descriptions 
of those
Šof the jobs
 that he wanted to take out of the unit 
because I wanted to verify if they were really management 
jobs or ba
rgaining unit jobs.  
  Q. So you asked him for a copy of those?
 A. Yes.  
 Q. And did you ever receive a copy of those?
 A. The only time that I saw t
hem was at the trial here.
 Q. So back in December of 2001?
 A. That
™s when we were at trial.  
 Q. Okay.  Why did you ask for a copy of those job d
e-scri
ptions?
 A. Basically I wanted to see if they really were ma
n-agement jobs or ba
rgaining unit jobs.  
 Q. Now
 was anything else said at that meeting?
 A. Yes. We started talking about the operations and 
Joe didn
™t understand too much about the operations. N
o-body from management from the oper
ation unit was there. 
So I asked him if he would bring Salamone to the nex
t meeting?
 Q. Salamone?
 A. Salamone who was the principle owner at the next 
meeting to see how the operations is going to do. He did 
agree and gave me a date.
  Summa testified that after the specific language of a conf
i-dentiality agreement was negotiated, 
signed and the Respon
d-ent
™s sales agreement provided to the Charging Party, the pa
r-ties started discussing the Respondent
™s provided job descri
p-tions.  The Charging Party
™s agents asked about the d
uties of 
the individual positions and associated wage rates
.  The conve
r-sation turned to the job description: master die cutter.  See no
t-ed that the former position of 
ﬁdie engineer
ﬂ was not i
ncluded 
in the unit.  The Respondent
™s agents explained that the pos
i-tion of master die cutter was in the unit, but that th
at pos
ition 
had not been filled.  Muzzicato r
esponded that he was aware 
that di
e cutters in the former unit had been hired by the R
e-spondent, but were not b
eing treated as in the unit.
 Summa testified he explained to the Charging Party agents:
  I said Art 
[Muzzicato] these are different positions.  
The primary purpose of this position the die engineer pos
i-tion is to go out and find new technology to make dies that 
the company believes that it cannot go forward using the 
technology that is hundreds of years 
old. They need to go 

to modern technology and that that was the primary fun
c-tion of these die engineers and that
™s why we didn
™t put 
them in the bargaining unit.
 . . . .
  I said that
ŠI pointed out that there was a die cutter job 
description and depending o
n where the evaluation of the 
technology came out that may be filled 
in the future. 
[Muzzicato] said
ŠI said look we
™re willing to bargain 
about this.  We
™ve got to negotiate a con
tract so we 
could
Šwe will talk about this issue of whether they are in 

or out
, what their duties are and we will put it on the table 
with everything else.  He then said well are you willing to 
take the old contract and rehire all of the employees.  I 
said absolutely not we will go out of business.  He said 
well then we really have 
nothing to talk about and I said 
well then we will have to let the N.L.R.B. decide and that 
really was the end of the mee
ting.
  Muzzicato testified the meeting ended with the expect
ation 
they were to meet again and testified categorically that he never 
tol
d the Respondent
™s agents in this meeting or any other time 
that the Union had not
hing to discuss wi
th them unless they 
assumed the former e
ntity™s contract.  Muzzicato 
added that the 
Union
™s counsel had told the Union negotiators that it was u
n-likely the 
Respondent would be found an alter ego of the fo
r-mer entity unless the princ
ipal owners were the same and that 
when Muzzicato s
aw the sales agreement on March 
22, 2000, 
he realized that the R
espondent would not be found to be an 
alter ego of the former e
nterprise and therefore would also not 
be held to be bound to the old contract. Muzzicato did not co
n-cede this argument to the Respondent
™s agents at that time 
however.
 The parties disagreed respecting subsequent events.  Summa 
testified that he received not
hing in writing and no phone 
communications from the Union seeking further bargai
ning.  
He testified that 
three
 or 
four
 times in the following p
eriod, 
every few months:
  Art [Muzzicato] and I would run into each other at va
r-ious other clients and one of us
 would say some
thing 
about when we™
re going to get together. The response I 
normally got was are you willing to sign the contract
. . . .
 I would say of course not and that would be the end of it.  
  Muzzicato testified that while he did not request ba
rgain
ing 
in writing or by phone
  he did speak to Summa three or four 
times and asked him to meet with the Union and to bring Sal
a-mone to such a meeting. He reiterated that he did not tell Su
m-ma that the Respondent must adopt the former entity
™s contract 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 654 and hir
e all its former employees, rather he just sought to ba
r-gain but was always told by Summa that he would have to get 
back to Muzzicato and never did so.  The Union called Mark 
Liburdi
, president of UAW Local 712, who testified that on at 
least two occasions
 in his presence du
ring the
 period May to 
September 2000, 
during meetings on other business with Su
m-ma and Muzzicato
, he specifically recalled that Muzz
icato 
asked Summa about meeting with him regarding the Respon
d-ent.  He recalled that Summa on each occas
ion told Muzzicato 
only that he would get back to him.
 On October 6, 2000, Michael Petroraio was laid off and 
Richard Carey was transferred to the position of product deve
l-opment technician, a management position the job descri
ption 
of which is dated Octob
er 6, 2000. The Union was neither not
i-fied respecting nor offered an opportunity to bargain concer
n-ing the R
espondent
™s decision to take these actions nor afforded 
an opportunity to bargain respecting the effects of these a
ctions.
 The Union
™s alter ego cha
rge with the Board was withdrawn 
in August 2001 and the instant complaint issued that same 
month.  A meeting was arranged and held on Oct
ober 2, 
2001, 
at the UAW regional headquarters between Muzz
icato, See, 
Summa, Ryan
, and Michael Salamone.  Negotiations
 were stil
l-born when the parties could not agree on the recogn
ition clause 
of any possible contract.
 C. The Duties of Michael Petroraio and Richard Carey
 Michael Petroraio and Richard Carey had worked for the 
Waterbury Button Company for many years
, servin
g finally 
with that employer as the two master die cutters in the bargai
n-ing unit.  The Waterbury Button Company
™s job descri
ption for 
the master die
-cutter pos
ition is as follows:
  Perform all required duties to make master hubs and 
working dies, for embo
ssing designs on product.  R
equires 
an intensive knowledge of cutting dies and engraving u
s-ing had tools, pantographs (2
-D & 3D), line engravings 
machines, heat treating equipment, drop hammers and ot
h-er equipment related to cre
ation of dies.  Ability to c
ut dies 
using CAD/CAM equipment, utilizing SmartCAM or si
m-
ilar type pr
ogramming knowledge.
 Develop, alter, repair and maintain highly intricate 
embossing tools.  Work from prints, models, specific
a-tions, sketches
, or oral instructions to law out work.  Vis
u-alize finished jobs to make necessary calculations to d
e-termine metal flow and other variables.  Maintain extrem
e-ly close tolerances in order to cut (neg
ative/positive) dies 
and hubs, 
or to make design changes.  Instruct and set up 
master templates on eng
raving or other embossing equi
p-ments.  Analyze damaged tools to recommend co
rrective 
actions.  Mai
ntain storage of master hubs.
 Detect and report defective materials, improper oper
a-tion, and other unusual condition to proper supervision.  
Keep work area an
d equipment in a clear orderly cond
i-tion.  Keep machines properly lubricated.  Follow pr
e-scribed OSHA and DEP regulations in addition to Comp
a-ny policy with regard to personal safety, the safety of ot
h-ers
, and the proper handling or regulated mat
erials.  
   Waterbury Button Company also had a position of die cutter 
which, while similar, was not so skilled and did not involve the 

analytical skills or the operation of the CAD/CAM SmartCAM 
equipment required of master level die cutters.
 The Respondent
™s presid
ent
, Michael 
Salamone
, testified 
that in consolidating and reforming the job descriptions of W
a-terbury Button for the Respondent
™s operations
 he pr
epared 
new job descriptions for the die
-cutter position and die eng
i-neering position.  The die engineering po
sition was labeled an 
ﬁoffice/management job description
ﬂ and three of the descri
p-tion
™s five par
agraphs tracked closely the three paragraphs of 
the Waterbury Button Company
™s master die
-cutter position, 
quoted above, with the addition of two extra paragra
phs within 
the descri
ption:
  Seek out new methods through seminars, trade liter
a-ture, internet, contacts in the industry, etc. that could be 

incorporated into the work
-cell that either reduces costs, 
improves the quality or significantly reduces the lead t
ime 
required to produce working tools from concept to co
m-
pletion.  Work may require day trips to consult with ve
n-dors of equipment, su
pplied, or processes.
 Through journals, seminars, Internet, etc. keep abreast 
of new products and process that could be in
corporated i
n-to the area that either lowers manufacturing costs, i
m-proves the quality, or offers something new and/ or diffe
r-ent that is beneficial to, or increases co
mpany revenue.
  Both Petroraio and Carey were interviewed on January 30 
and 31, 2000, for
 the die engineering position, by 
Salamone
 who made it clear that the position was a management not ba
r-gai
ning unit position, but that wages would be generally the 
same as they had received under their former employment.  The 
two were also to receive the s
ame 
health insurance benefits, life 
insurance benefits, disability, and 401(k) plan that the produ
c-tion and maintenance and all other employees would receive.
 There were some differences from their previous emplo
y-ment.  While wages and overtime was essenti
ally equiv
alent, as 
salaried employees they would be paid for missed days.  They 
would receive an hour for lunch as opposed to the half hour 

lunch provided production e
mployees.  The two were also to be 
provided with internet access, telephone voice mail
, and a mail 
box to receive correspondence.
 Petroraio testified to his work experience with Waterbury 
Button working with Carey and his subsequent experience with 
Carey at the same location under the Respo
ndent.  He testified 
that when he started with the Re
spondent he was told simply to 
resume working on the job he had been working on under W
a-terbury Button when he had been laid off.  He was at the same 

work bench, under the same supervisor, Tom Wirges.  Petroraio 
test
ified:
  Q. And can you describe working 
for OGS as a die e
n-gineer, what your duties would consist of in a typ
ical day?  
What you would do.
 A. Well, they didn
™t change much from when it was 
Waterbury Button because they were looking to get the 
jobs out that they were late.  We did the tool repair
, made 
new forces, new dies, kept the machining ce
nters running.  
 Q. Did that change after you first started?  Or . . .
 .  O.G.S. TECHNOLOGIES
, INC
. 655 A. It changed a little bit but not much.
 Q. How did it change?
 A. We.  Well, I spent a little bit of time on the internet 
looking int
o different processes as far as an EDM and di
f-ferent sof
tware packages.
 Q. What
™s an EDM?
 A. Electrical Discharge Machine.  We use it to make 
forces.
 Q. And so, you said you performed some research on 
how on that process, on the EDM m
achine?
 A. Yes.
 Q. And
 you said you spent some time on the internet 
researching software pac
kages?
 A. Yes.
 Q. What would they be for?
 A. For the machining centers you use to cut the dies.
 Q. Okay.  Can you give me your best estimate of what 
percentage of your daily duties were 
spent, the time in a 
typical day, was spent doing internet research for these 
purposes?
 A. 
It would be about two percent.
   Petroraio testified that as the Respondent
™s employee he co
n-tinued to interact with production and maintenance emplo
yees. 
He also us
ed the cafeteria for breaks and lunch until Se
ptember 
2000 when he and Carey were instructed by their supe
rvisor not 
to spend time with the hourly employees: 
ﬁWe were manag
e-ment people and we shouldn
™t be doing that.
ﬂ He did talk with 
venders, attended a t
rade show
, and passed along sales repr
e-sentative reports, but had done similar things when with Wate
r-bury Button.  He could inform his supervisor if equipment 
ﬁlooked good
,ﬂ but his recommendations based on the research 
he had undertaken had never been fol
lowed.  In a characteriz
a-tion proposed by the counsel for the Respondent during his 

cross
-examination, the Respondent
™s operation as compared to 
the former process under Waterbury Button did not seem to be 
much different in his work area.
 Carey also testif
ied respecting his duties and responsibil
ities 
as an employee of the Respondent.  He described a pos
ition 
much more directed toward searching out technology and c
o-operating with other employees such as graphic ar
t-ist/programmer Heidi Gomez Kitchin.  After 
his direct exam
i-nation by counsel for the Respo
ndent concluded
, during the 
beginning of cross
-examin
ation, 
Carey testified that he had left 
the die engineer position at the time Petroraio was laid off.  

That p
osition was no longer staffed after October 6, 
2000, and 
he had became the product development technician, a manag
e-ment position heavily centered on new product and proces
sing 
research and development on that date.  
 Carey testified that until Petroraio was laid off Petr
oraio was 
the primary interface 
with management and superv
ision.  It was 
only after Petroraio
™s layoff, Carey testified, that he worked 
more closely with supervision on developing new technology 

and determining subcontracting by vendor sourcing and budge
t-ing.
 D. 
Analysis and Conclusions
 1. 
Credibility 
determinations
 The great bulk of the record is free of disputed testimonial 
evidence.  Two areas however are important to the res
olution of 
the allegations:  the testimony of Petroraio and Carey respec
t-ing their work for the Respondent and t
he testimony of Muzz
i-cato and Summa respecting their negotiations and co
nvers
a-tions on behalf of their clients.  These disputed areas are treated 
separately b
elow.
 a. The Board
™s instructions and the parties
™ positions on cred
i-bility determinations
 The Boa
rd in its Order Remanding Proceedings, 
347 NLRB 
299, 299
 fn. 3
 (2006)
, provided:
  The new judge may rely on Judge Edelman
™s demea
n-or-based credibility determinations unless they are inco
n-sistent with the weight of the evidence. If inconsi
stent with 
the wei
ght of the evidence, the new judge may seek to r
e-solve such conflicts by considering 
ﬁthe weight of the r
e-spective evidence, established or admitted facts, inherent 
probabilities, and reasonable inferences which may be 
drawn from the record as a whole.
ﬂ  RC Aluminum Indu
s-tries, Inc
., 343 NLRB 
939, 939
 fn. 2 (2004), quoting 
Daikichi Sushi
, 335 NLRB 622, 623 (2001) (internal qu
o-tation marks and citations omitted).  Alternatively, the new 

judge may, in his/her discretion, reconvene the hearing 

and r
ecall witne
sses for further testimony.  In doing so, the 
new judge will have the authority to make his/her own 
demeanor
-based credibility findings. 
  The General Counsel and the Respondent directed substa
n-tial portions of their filings with me to the proper trea
tment
 of 
Judge Edelman
™s credibility findings.  The General Counsel 
argued that Judge Edelman
™s credibility determin
ations were 
his own, that the weight of ev
idence requires that the credibility 
resolutions remain undisturbed, that the pa
ssage of time makes 
the
 recall of witnesses impractical and their testimony unreli
a-ble and, finally, that the equities involved demand that the ma
t-ter not be delayed by reconvening a hearing.  The Respo
ndent 
argues that the original decision herein was tainted as the Board 

found
 in its remanding order and that the credibi
lity resolutions 
in the original decision are unsu
stainable for that reason and 
further because they 
ﬁstrain credulity
.ﬂ Thus they should be 
disregarded.
 To the extent the parties
™ arguments regarding the origina
l decision
™s credibility resolutions seek to expand, co
ntract or 
change the Board
™s specific instructions on remand, quoted in 
part above, they must fail. The Board
™s instructions to me are 
not suggestions they are commands. In that light, I have car
e-fully
 considered the instructions of the Board to me to co
nsider 
whether or not to rely on those original credibility resol
utions 
which are not i
nconsistent with the weight of evi
dence.  I have 
made such a case
-by-case determination based on the r
ecord as 
a who
le and did not simply consider all the credibility findings 
of Judge Edelman as an undivided whole and whether or not 
they should be automatically accepted or rejected as a totality.
 As set forth in detail below, I have specifically fo
llowed the 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 656 Board
™s qu
oted instructions in making ind
ividual credibility 
determin
ations herein.  In each such determination, as is set 
further in specific instances below, I have considered the d
e-meanor
-based credibility determinations of  Judge Ede
lman as 
reflected in his deci
sion by considering the weight of the r
e-spective evidence, established or admitted facts, inherent pro
b-abil
ities, and reasonable inferences which may be drawn from 
the r
ecord as a whole.  Despite my consideration of the various 
credibility resolutions were
 taken independently of one another, 
in no case have I found Judge Edelman
™s demeanor
-based cre
d-ibility determinations inconsistent with the weight of the ev
i-dence.  
 The Board
™s instructions further provided me with the di
s-cretion to reconvene the hearing
 and recall witnesses for further 
testimony to make my own demeanor
-based cred
ibility findings 
if I found it necessary and appr
opriate to do so.  On this record, 
respecting Judge Edelman
™s demeanor
-based credibility dete
r-minations, I find there is simply n
o need to do so.  Rather, e
x-ercising the discretion granted me by the Board, I find it is a
p-propriate to, and I shall, rely on each of Judge Edelman
™s de-meanor
-based credibility determinations as set forth in his dec
i-sion.
 The great bulk of the record is f
ree of disputed testimonial 
evidence.  Two areas however are important to the res
olution of 
the allegations: the testimony of Petroraio and Carey respecting 
their work for the Respondent and the test
imony of Muzzicato 
and Summa respecting their discussions
 and conve
rsations on 
behalf of their clients.  These important areas of di
spute are 
treated separately below and the arguments of the pa
rties have 
been considered and applied within the scope of the Board
™s instructions.
 b. Muzzicato
ŒSumma credibility det
erm
ination
 The testimony of Muzzicato and Summa respecting their 
meetings and conversations is set forth in part above.  It is hig
h-ly relevant to the issues herein and at substa
ntial variance.  
Each side advanced the ve
rsion of events of its own witness an
d 
based its legal arguments largely on its own wi
tnesses
™ facts.
 The Respondent notes that Judge Edelman initially rejected 
the Respondent
™s offer of evidence respecting certain bargai
n-ing and that he thereafter had a preconceived attitude that pr
e-cluded a
 fair consideration of the conflicting evidence, ult
i-mat
ely crediting the farfetched and improbable testimony of 
Muzzicato over the more plausible testimony of Summa.  The 

General Counsel urges that the credibility resolution at issue are 
demeanor based an
d were ind
ependently arrived at, free from 
the other matters which generated the remand. 
 Judge Edelman
, in his decision at 347 NLRB 
at 306, found:
  At this point there are certain inconsi
stencies between 
Muzzicato
™s testimony and Summa
™s testimony.  Based
 on compariso
ns in demeanor, Muzzicato
™s contempor
aneous 
notes, and consistent with the undisputed facts I find Mu
z-
zicato a more credible witness.  Therefore, where there are 
inconsi
stencies in testimony, I credit Muzzicato.
  Beyond the quoted summary of h
is credibility resolution of 
Muzzicato over Summa, Judge Edelman discussed var
ious 
areas of factual conflict between the two, consi
stently finding 
Muzzicato™s testimony the more credible and ult
imately based 
his relevant findings thereon.  
 As noted 
above
, Judge Edelman
™s credibility resolutions 
were not rejected by the Board as such.  Further the Board no
t-ed in its remand order:  
ﬁWe will not order a hearing de novo 
because our review of the record satisfies us that Judge Ede
l-
man conducted the hearing itse
lf properly.
ﬂ I have consi
dered 
the testimony of Muzzicato and Summa in the light of the re
c-ord as a whole and the arguments of the parties in applying the 

Board
™s instructions to this credibility resolution.  Applying 
that standard here, I cannot find tha
t Judge Edelman
™s credibi
l-ity resol
utions favoring Muzzicato over Summa is inconsistent 
with the weight of the evidence.  In reaching this determination 
I have considered in the balance, as the Board instructs, the 

weight of the respective evidence, e
stabl
ished or admitted facts, 
inherent probabilities, and reaso
nable inferences which may be 
drawn from the r
ecord as a whole.  Nor do I find it is necessary 
or desirable to reco
nvene the hearing to consider the testimony 
in disputed areas 
de novo.
 Judge Edelma
n made detailed findings respecting the d
e-meanor
-based credibility res
olution of the Muzzicato
-Summa 
testimony, which I have found above are not inconsistent with 

the weight of the evidence. I find and conclude that it is appr
o-priate to rely on them in r
esolving the issues herein.  I therefore 
credit the testimony of Muzzicato over that of Summa where 
the two differ.  The version of events of Muzzicato as set forth 
in part above is cre
dited over the version of Summa also set 
forth in part above.
 c. Petrorai
oŒCarey credibility determin
ation
 Petroraio and Carey were the only two die engineers for the 
Respondent at relevant times and gave important test
imony 
respecting their duties and responsibilities.  Their test
imony 
respecting their job duties was at substa
ntial variance although 
it was not altogether clear that Carey
™s testimony respec
ting 
what he did for the Respondent was d
irected to his period of 
service as a die engineer rather than in a subsequently held 

position.
 Counsel for the Respondent contended a
t the hearing that 
Petroraio
™s testimony respecting his activities as an e
mployee 
of the Respondent was not 
ﬁ100% trut
hful in terms of what he 
did or what he is saying he did versus what he actually did.
ﬂ Similarly in its position statement the Respondent 
cha
llenged 
Judge Edelman
™s crediting in its entirety the testimony of Petr
o-raio arguing: 
ﬁin so doing he ignored inconsistencies in such 
testimony and positions that strained credulity.
ﬂ (The R
espo
nd-ent
™s position 
statement at fn. 1 p
. 2.) 
 The Respondent 
rather 
favored the testimony of Carey and argues his credibility over 
Petroraio. The Charging Party and the General Counsel cha
l-lenged that view and advanced the testimony of Petroraio over 
that of Carey.
 Judge Edelman
, in his decision at 
id. at 301
, found
:  Where there are any inconsistencies between Carey 
and Petroraio
™s testimony, I credit Petroraio.  I was gene
r-ally i
mpressed with Petroraio
™s demeanor.  His testimony 
was detailed, and consistent during both direct and cross
-examination. 
  O.G.S. TECHNOLOGIES
, INC
. 657 Carey, on the o
ther hand, was at times vague and i
n-consistent.  For example, although Carey initially test
ified 
on direct examination that he spent approximately 50
 per-cent 
of his work time engaged in seeking out new techno
l-ogies, it became clear on cross
-examination tha
t Carey
™s testimony related the time period after Petroraio was laid 
off and after Carey was inserted into the new position of 
ﬁProduct Development Technician
.ﬂ  Beyond the quoted summary of his credibility resol
ution of 
Petroraio over Carey, Judge Edelman
 discussed the var
ious 
areas of factual conflict between the two finding Pe
troraio™s 
testimony the more credible and based his fin
dings thereon.  
 Relying o
n the Board
™s instructions as quoted and discussed 
above
, and essentially for the same re
asons as se
t forth 
above
, I 
find that Judge Edelman
™s findings respecting the d
emeanor
-based credibility resolution of the Petroraio
-Carey testimony 
are not inconsistent with the weight of the evidence and I rely 
on them.  I therefore credit the testimony of Pe
trorai
o over that 
of Carey where the two differ.  The version of events of Petr
o-raio as set forth in part above is credited over the ve
rsion of 
Carey also set forth in part above.  The fact that Carey had had 
a job change which was not made clear during the tria
l before 
he was far into his testimony, so that it was difficult to ascertain 
with precision which job he had a
ddressed in certain elements 
of his earlier testimony, was a rel
evant fact adding support to 
the findings made by Judge Ede
lman
, which I here ado
pt.
 2.  The 
legal 
arguments of the 
parties
 a. Basic areas of agreement
 In order to focus on t
he issues dividing the parties,
 it is in
i-tially appropriate to set forth the general areas of agre
ement of 
the parties.  The parties agree that the Respondent is a
 succe
s-sor to the former Waterbury Button Company within the mea
n-ing of 
Fall River Dying Corp.
 v NLRB
, 482 U.S. 27 (1987).  
The parties further agree that the Respondent
, on March 2, 
2000, recognized the Union as the representative of a produ
c-tion and main
tenance employee unit, but had made it clear to 
the Union by March 22, 2000,  that the recognition of the U
n-ion as representative of the pr
oduction and maintenance unit 
did not include recognition within that ba
rgaining unit of its 
two employees in the pos
ition of die engineer, Michael Petr
o-raio and Richard Carey,  who had been employed in the former 
entities production and maintenance bargai
ning unit as master 
die cutters. Finally
, the parties agree that the Union asserted the 
position the two employees we
re by rights in the ba
rgaining 
unit.
 The parties agree that an employer who succeeds as the R
e-spondent did herein to the operations of another e
mployer is not 
bound to simply continue the operations of its predecessor, but 
may before it has incurred any ba
rgaining obligation change its 
technology and redo the number and type of job positions it 

utilizes without hindrance under the Act.  It fo
llows that if a job 
position or positions, formerly within the predecessor emplo
y-ers bargaining unit, has been so cha
nged that it is no longer 
appropriately part of such a bargaining unit, then there is no 
obligation on the part of the new or successor employer to i
n-clude that position or positions within the new unit.  Convers
e-ly, and again without apparent di
spute betw
een the parties, if a 
job position or positions, is carried forward unchanged, or 
changed but still appropriately within the appropriate colle
c-tive
-bargaining unit, the su
ccessor employee must include its 
employees in those positions in the bargaining unit
 for which it 
has granted union recognition.  Put more generally, the new 
employer may change terms and conditions of e
mployment, but 
it does not have license simply to rely on its unsupported pre
f-erences or fictitious job content labeling, rather than act
ual job 
content, to withhold certain job positions from the reco
gnized 
unit.
 b. Basic areas of disagreement between the parties
 Three basic areas of dispute divide the parties. The parties 
strongly disagree on the appropriate composition of the ba
r-gaining 
unit at the time of initial recognition.  The Respo
ndent 
contends that the unit did not properly include the position of 
die engineer nor the two individuals who occupied that pos
i-tion.  The General Counsel and the Charging Party argue that 
that the die en
gineer pos
ition and the two individuals at issue 
were properly indeed ne
cessarily in the successor bargaining 
unit when the predecessor ended its operations and should have 
been included in the successor
™s production and maintenance 
bargaining unit when th
e Respondent took over and r
esumed 
operations.
 The parties equally dispute whether or not the Respondent 
had an obligation to bargain over the su
bcontracting out of die 
work, the elimination of the position of die engineer held by 

Petroraio and his layoff 
as well as the change in the job content 
of die engineer Carey.  The Respondent argues initially, as 
noted a
bove
, that the position and individuals were never 
properly within the bargaining unit and therefore the Respon
d-ent never had any obligation whatsoe
ver to bargain respecting 
them.  Fu
rther
, the Respondent argues that the subcontracting 
and the die engineer position
™s discontinuance as to Petroraio 
and job content change of Carey were inextricably part of a 

decision by the Respondent to utilize high te
chnology subco
n-tractors in its die making opera
tion
Ša matter that lay at the 
core of its bus
iness enterprise.  Thus, the Respondent argues 
under 
First N
ational Maintenance Corp. 
v. NLRB
, 452 U.S. 
666 (198
1), it had no obligation to bargain respecting this 
change in all events.  The Ge
neral Counsel and the Charging 
Party simply reject the Respondent
™s First National Maint
e-nance 
theory and argue the record facts do not su
pport such a 
theory.
 Finally, the parties are in dispute over the cons
equences of 
the Uni
on™s bargaining during the relevant period and the a
p-propriate remedy which should be involved given all the rel
e-vant circumstances.  Thus
, the Respondent argues the Union 
took an all or nothing pos
ition during bargaining which, in 
requiring the Respondent
 to adopt the former employer
™s co
l-lective
-bargaining agreement as a predicate to any further neg
o-tiation, pr
evented any good
-faith bargaining on the matters at 
issue to occur. And the Respondent argues that the re
medy 
sought by the General Counsel herein 
is inappropriate to any 
poss
ible finding of a violation. The General Counsel and the 
Char
ging Party dispute these contentions on their facts.
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 658 3. 
Did the Respondent have an initial obligation to i
nclude
  the die engineer position and the two die engineer 
 employees in the recognized unit
 There is no question and I find that the unit plac
ement of the 
die engineer position and the two die engineers involved
, Petr
o-raio and Carey, is one of fact rather than law.  A 
Fall Ri
ver successor employer has no obligation
 to carry fo
rward the unit 
structure of the predecessor employer and may rather, if not for 
impermissible reasons, add, subtract, rearrange
, or transmute its 
employment complement including the ba
rgaining unit or units 
of the previous employer.  Such a suc
cessor e
mployer, ho
wev-er, remains subject to the normal Board statutory and decisional 

law respecting collective
-bargaining unit incl
usion and excl
u-sion.  No employer may simply by fiat include or exclude pos
i-tions or ind
ividuals in a bargaining unit based
 on whim or wish 
independent of determinative facts rel
evant to such unit plac
e-ment.
 The Respondent
™s argument as to this aspect of the case has 
several particulars.  First counsel challenges Judge Edelman
™s credibility findings in their entirety and urges
 I not rely on any 
of his findings.
7  The General Counsel disagrees particularly as 
to those findings favo
rable to the General Counsel
™s case.  As 
noted 
above
, I have carefully considered the credibi
lity findings 
of Judge Edelman consistent with the Board
™s instructions.  

Applying those instructions I found Judge Edelman
™s credibi
l-ity resolutions as set forth above to be consistent with the 
weight of evidence and I find it appropriate to reply on them 
and do so throughout this decision.  As to this a
spect o
f the 
Respondent
™s arguments then, I reject it in its entirety.
 The Respondent does not limit its factual argument to an a
t-tack on Judge Edelman
™s findings.  Further
, counsel for the 
Respondent argues that Judge Edelman failed to consider ce
r-tain factual e
lements relevant to the unit question.  Thus, cou
n-sel argues, inter alia, that the Respondent made changes in the 
predecessor e
mployer
™s system, including the integration of the 
oper
ations of the die engineers with Graphic Designer Kitchin.  
Further the di
e engineer positions were classified 
ﬁsal
aried 
exempt
ﬂ as opposed to 
ﬁhourly
ﬂ as production and mai
n-taintence unit employees were described and paid.  Fu
rther
, the 
two employees had new reporting requir
ements, their own 
phone and voice mail, computers
, and
 Internet access. The 
Respondent argues these facts establish, contrary to Judge 

Edelman
™s fin
dings, that the die engineers lacked a community 
of interest with the production and maint
enance unit employees 
and should simply not be considered ever to have b
een part of 
the unit.
 I have considered the arguments of counsel on behalf of the 
Respondent as to the unit issue without rel
ying on the legal 
analysis of Judge Edelman. I do not find that the facts emph
a-
sized by the Respondent are suff
icient to overcome t
he strong 
contrary facts presented.  Fu
rther, given the specificity of Judge 
Edelman
™s crediting of 
Petroraio
™s detailed test
imony over 
Carey as to what was done by the two at relevant times, I also 

do not find the evidence offered sufficiently credible to
 ove
r-7 Judge Edelman™s legal analysis was set as
ide by the Board in its 
remanding order and has not been considered or relied on herein.
 come the finding made by Judge Edelman in credi
ting Petroraio 
that, as to the die engineers, things under the Respo
ndent were 
as they had been under the previous employer and that the a
r-gued changes advanced by the Respondent were paper or i
n-choate, p
utative, descriptions of matters never put into place or 
practice at relevant times.  Accordingly, I reject the argument 

of the Respondent and find that at the time of the initial reco
g-nition, and all times subsequent, the appropriate collective
-bargaining
 unit should have included, and did in fact include, 
the die e
ngineer position and the two die engineers.
8 4. Was the Respondent
™s obligation to include the die eng
ineer 
position and die engineer employees in the recognized
  bargai
ning unit modified by sub
sequent events
 The Respondent argues that there was no doubt that the pr
e-decessor employer and its own operations initially i
nvolved 
subcontracting die engineer work and that the bulk of the dies 
used were made by outside vendors.  As the Respondent
™s op-erations continued, alternatives were rejected as i
mpractical and 
a dec
ision was taken by management:
  [T]hat the best way to improve the die making turnaround 
time was to cease doing bus
iness with hand
-made die vendors 
and form relationships with the best o
f the subcontractors who 
had already invested in and perfected the laser and EDM 
equipment.  (Respondent Counsel, June 29, 2006, Summary 
at 4.)
  Counsel for the Respondent argues this decision which includes 
changes in the extent of subcontracting, the lay
off of die eng
i-neer Petroraio and the job change of Carey is in its totality e
x-empt from a normal bargaining obligation.  Thus
, counsel a
r-gues:
  Simply stated, OGS
™s decision to utilize high
-tech 
subcontractors in its die
-making operations concerned a 
matt
er that lay at the core of its business enterprise.  The 
Company had a fundamental right to choose its course 
without first having to seek agreement from the Union, 
and it exercised that right, making a completely lawful d
e-cision to subcontract.  See 
First
 Maintenance Corp. v. N
a-tional Labor Relations Board,
 452 U.S. 666 [alternate cit
a-tions omitted.]
 (1981). 
(Respondent Counsel, June 29, 
2006, Summary at 4.)
  The General Counsel challenges the argument of the R
e-spondent assert
ing that the subcontracting/la
yoff decision of the 
Respo
ndent was a traditional matter and mandatory subject of 
bargaining.  Counsel for the 
General Counsel
 argues the R
e-spondent
™s claim of shelter under the 
First Maintenance
 doc-trine is inapposite under 
Torrington Industries
, 307 NLRB
 809 
(1992).  The 
General Counsel
 relies on 
Torrington
™s holding
, at 
811:  We simply find that the Respondent has not shown that its d
e-
cision to replace them through subcontracting was dictated by 
8 Counsel for the Respondent™s apparent offer to bargain about i
n-
cluding the individuals is immaterial inasmuch as a ba
rgaining over the 
unit is a nonmandatory subject
 of bargaining which was clearly r
ejected 
by the Charging Party at relevant times.
                                                                                                    O.G.S. TECHNOLOGIES
, INC
. 659 any core entrepreneurial reasons. No su
bstantial commitment
 of capital or change in the scope of the business would be i
n-volved in negotiating with the Union over, for example, tran
s-ferring the truck, but not the driver, or making a ready
-mix 
truck available to Ma
rshall and Blair. Thus, whether or not the 
Responde
nt™s decision to replace them with nonunit personnel
 was motivated by labor costs in the strictest sense of that term, 
the fact remains that the decision clearly involved unit e
m-ployees™ terms of employment and it did not 
ﬁlie at the core of 
entrepreneuria
l control.ﬂ (Stewart, J., concurring). [
Fibr
e-
board Corp. v. NLRB, 
379 U.S.
 203 (1964)
 at 223.]
  See also 
Winchell Co.,
 315 NLRB 526 (1994).
 I agree with the General Counsel that the R
espondent did not 
demonstrate on this record that its dec
isions involved 
in the 
subcontracting and associated discontinuance of the die eng
i-neering position, the lay
off of Pe
troraio and the job change of 
Carey, were at 
ﬁthe core of entrepreneurial control
ﬂ and hence 
beyond the reach of traditional bargaining.
 The Respondent arg
ues that at least some of its die work had 
always been subcontracted and a fundamental technological 
decision was taken to change the way such su
bcontracting work 
was done.  While it is correct that the proportion of die subco
n-tracting was changed.  Simply
 put however, on the instant re
c-ord, the Respondent simply failed to establish that these ma
tters 
were at the core of entrepreneurial control as required by 
Tor-rington.
 It follows therefore that the Respondent bore a normal ba
r-gaining obligation respecting
 the matters at issue herein.
 5. Was the Respondent™s obligation to bargain respecting the 
discontinuation of employment of die eng
ineers, the layoff of 
Petro
raio, and the transfer to a non
unit position of Carey
 altered by the Charging Party™s bargaining c
onduct
 There is no doubt that the Charging Party sought to have the 
Respondent adopt the predecessor employer
™s contract.  B
e-yond that fact the testimonial versions of Charging Party neg
o-tiator Art Muzzicato and Respondent negotiator Joseph Summa 
different
 sharply regarding their later commun
ications.  Judge 
Edelman made extensive credibility resolutions respecting the 
conflicting testimony in these regards.  I have considered that 
testimony in light of the Board
™s instructions at some length as 
described 
above
 and, on the same basis as set forth 
above
, have 
determined it is appropr
iate to accept the credibility resolutions 
of Judge Edelman.
 That being so and in reliance on those credibility resolutions 
as discussed a
bove
, I find that the Charging Party did 
not e
n-gage in any 
ﬁtake it or leave it
ﬂ bargaining which would have 
reduced its rights and remedies under the Act in this matter.  
Rather I find that the Union sought on several occasions to 
bargain respecting the unit and the Respondent
™s agent consis
t-ent
ly avoided doing so.  In making these findings I credit Mu
z-zicato over Summa.
 6. Summary and 
conclusion
 I have found above that in early 2000 the R
espondent was a 
successor employer to a production and maintenance collective
-bargaining unit which properly 
included a die eng
ineer position 
which was occupied by two individuals:  
Mike Petr
oraio and 
Rich Carey.  Further I have found that the Respondent reco
g-nized the Charging Party Union on or about Febr
uary 2000, as 
the representative of its unit of production
 and mai
ntaintence 
employees, but specifically withheld granting the Union reco
g-nition of the die engineer position or of Mike Pe
troraio and 
Rich Carey in those positions.  I find that this refusal to include 
them in the unit was not a
ccepted or agreed to 
by the Union.
 I have further found that on or about 
October 6, 2000, wit
h-out providing notice to or an opportunity to the Union to ba
r-gain about either the decision or its effects, the Respo
ndent laid 
off die engineer Petroraio and changed the job title an
d job 
content of die e
ngineer Carey.  
 I find that the Respondent by engaging in the conduct set 
forth above violated its duty to recognize and bargain with the 
Union respecting all members of the appropriate colle
ctive
-bargaining unit and therefore violat
ed Section 8(a)(1) and (5) of 
the Act.  I
 therefore su
stain the complaint allegations alleging 
such conduct.
 REMEDY
 Having found that the Respondent violated the Act as set 
forth above, I shall order that it cease and d
esist therefrom and 
post remedial Boa
rd notices. As is traditional in unilateral 
change violation cases, I shall order that the Respondent r
estore 
the status quo ante and provide the Union with notice and an 
opportunity to bargain respecting any future pr
oposed changes 
and their effects. The 
Respondent
™s argument for sp
ecial lesser 
remedies on this r
ecord is not persuasive.
 I shall also require the Respondent to offer to restore Mike 
Petroraio to his former position as die e
ngineer and make him 
whole for any loss of wages and benefits he may h
ave suffered 

by virtue of his wrongful layoff, with interest.  Back pay shall 
be computed in accordance with 
F. W. Woolworth Co.,
 90 NLRB 289 (1950)
, with interest as prescribed in 
New Hor
izons 
for the Retarded,
 283 NLRB 1173 (1987). 
 On the basis of the a
bove findings of fact and the r
ecord as a 
whole and Section 10(c) of the Act, I make the following 
 CONCLUSIONS OF 
LAW 1. The Respondent is,
 and has been at all times material, an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7
) of the Act.
 2. 
The Charging Party is, 
and has been at all relevant times, a 
labor organization within the meaning of Section 2(5) of the 
Act.
 3. The Charging Party represents the Respondent
™s emplo
y-ees in the following collective
-bargaining unit, which i
s appr
o-priate for bargaining within the mea
ning of Section 9 of the 
Act:
  All production and maintenance e
mployees at its Waterbury, 
Connecticut division, including die engineers, receiving, 
weighing and stock clerks, but excluding office and profe
s-sional 
employees, guards, drafters, drafting, tool room and 
billing clerks, nurse, laboratory employees, expediters, tim
e-keepers, supervisors, factory supervisors, and all other supe
r-visors as defined in Section 2(11) of the National  Labor Rel
a-tions Act, as amen
ded. 
  4. The Respondent violated Section 8(a)(5) and (1) of the 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 660 Act by failing and refusing to recognize and bargain with the 
Charging Party with respect to the production and mai
n-taintence  bargaining unit:
 (a)
 By at all times material failing and refusi
ng to recognize 
the unit as including the position of die engineer or of individ
u-als
 Mike Petr
oraio and Rich Carey
. (b)
 By subcontracting out all die work without providing n
o-tice to or an opportunity to the Union to bargain r
especting the 
decision to disc
ontinue all 
of the
 work or the effects of 
that
 discontinuance
. (c)
 By laying off die engineer Mike Petroraio without 
provi
ding notice to or an opportunity to the Union to bargain 
respecting the decision to discontinue 
that
 position or the e
f-fects of 
the
 layoff
. (d)
 By changing the job content and duties of die engineer 
Rich Carey without providing notice to or an oppo
rtunity to the 
Union to bargain respecting the decision or its e
ffects.
 5. The unfair labor practices described above are u
nfair labor 
practic
es within the mea
ning of Section 2(6) and (7) of the Act.
 [Recommended Order 
omitted from publication.]
  